Exhibit B
                                                                                                   X5   O     (0            o w           0 F "o h- 3
                                                                                                                                                                 - T3           0 0
                                                                                                    C         c             o co                     O     0   is               0 TO
                                                                                                              o             a> 0         ■a 0 © O          0
                                                                                                    «    «r   <0                          c -S ®                                E I-
                                                                                                              l_            ^ -a          3 0 13 CM 3 TO 0         c            o 0
                                                                                                                                              0   0       0 x: Q.
D ISTR IC T CO U RT, D ISTR IC T TW ELVE




                                                                                                   -Q    o    0             IP
                                                                                                                             TO "o                                              o 5
                                                       LL
                                                                                                              Q.                 aj                  r- O)    CO
                                                                                                                                                                   a            0  g
                                                                                                   .E    o                   CO D)            “■ M         (0                   XI !-
                                                       UJ                                           5   4“    2              <0 C                      0 O) 0  £ TO
                                                       -J (O                                       -a    eg    3             0           "O 1 S> sz       ■e        0           aE
                                                                                                                                          o                                     O)
                                                                                                                                          o 1° E o z
                                                       UJ UJ                                        o    C0   -4-»           c TO
                                                                                                    o          TO            CO E                                               0 ^
                                                       a: o y?                                                 C                         0 TO E 0 E (- x:                       O) 0
D O C K ET NO. FAR-CV-20- ____




                                                                                                                                                                                n
                                                                                                   G                         3
                                                       lu < o                                                               X3 TO                      >
                                                                                                                                          l— ll O 0 •- .2                       3 3
                                                                                                              0
                                                                                                              L_                          0               XI  3    *§
                                                       > s o>                                       0   Q.                               XI          2 h-      TO 5
                                                          < tty>                                              TO             ° €          V)                   o ^
DIVISION O F FRANKLIN




                                                       o a                                              O                    8's          o . 0 3      0 0 or o                 3 -Q
                                                       D                                                O      5             TO C              o ° ■+-'                         TO 3
                                                          a:                                                  ~o                               > TO TO 3   0 b §:               0 0
                                                          O ±                                      < ®         O                 g>      < 45 . 3 0            TO O             ©'§•
                                                                                                               o            ■o  £ 1      .0 C CO O Q ? °                 3
                                                          H
                                                       or D                                        ■gr        o             5    «3;1         •- CO                      0      O) O
                                                       o     *                                      TO £       L_
                                                                                                                            TO  =         TO T3 LL S'S TO 0              0      TO O
                                                                                                                                                                                q> o
                                                       u_ H a>                                                 0
                                                                                                                            0   ^ |            2               0 5       3
                                                          JS UJ                                    2 (/)      SI                                     O ^                        ^  i—
                                                       h-                                          _   0      U)            Sr O         ■D 0 C O "g O                   0
                                                                                                                                                                          O)
                                                                                                                                                                                O 0
                                                       2 to                                         u -t-i
                                                                                                                            O 0           C > TO              o «               E o,
                                                                                                    c 4S                                  TO 0 co $2 o) x— XJ             TO
                                                                                                    TO y)            0
                                                       cap                                                            E     £     I           ■o o         0  u_    0    3      *<S
                                                       .J 2 ^                                      .E >*                                                       o 0        O
                                                       |<                                           S -Q
                                                                                                                     ‘to
                                                                                                                            O) -          5 *o 0 M—                3            3 °
                                                                                                   I   2                                 X3 5 S                           E
                                                                                                              0             c e           O 0 >s 0 ^ 0
                                                       O                                            O 0       'i_
                                                                                                                  O         > TO          O ■3 *5 +-• c 0 0    0    O)   3      3 .<2
                                                       o                                            o x:      TO 0          to x: .      0 ■*-»0 S 3 O              TO   ‘TO    ■B 0
                                                                                                   O ~o          •*—*       SZ   D),                                O)   0
                                                                                                                  TO                           3 H-                                  D)
                                                                                                                 -»—*        c -E              O O     Ec                            TO
                                                                                                   < TO          CO          O     ■      c 0 ^ 0 ~                 O
                                                                                                                            •pr O                                               S    S>
                                                                                                    C r       TO                          TO X ^ —. J*              E    0       0   O
                                                                                                    CO CP                    2 £■        *V-, 0 TO TO C                   O      0   g
                                            , c                                                    'C CO      c              o c !       CQ 'C S a. to     ^ x: •=              H—   ^
                                                                                    CD             CD LU                     fr = '      ■g ■> 0 | u-                    '£      o
                                           < 2                                                                                                                                       0
                                                                                                                                         'to -S
                                                                               o <0                                          O O                                         0
                                           uj ^                         £                           co ^                     o O                                          0     0    XI
                                                                        TO a>2                                o ^                         </) o S s-ir 3 •-
                                           0£ CO a,                    -C C to ’T CO               cp: —      o c            TO ^        K           _ CM 0 ^            3
                                                                                                                                                                          0
                                                                        D> 5 oo     CO                        og                         o o 0                "tP
                                                                                                                                                               TO ^      -•—*
                                           < 5 .E
                                           S 0) co                  %£          >< ■>               TO x
                                                                                                                             <r> c       o             g   0
                                                                                                                                                     • - D> O 3
                                                                                                                                                                    0    0
                                                                                                                                                                                0 0
                                                                                o TO               CL ~       < TO                       CM   -2  fe   a>  to  O   3     JsC    0 TO
                                                                    TO O oo o CO   h-                          c ll                      K 0 us                0 O       .E     - S'
                                            TO "o "o               x:                               Q> TO                                 u_ O TO              0 0
                                                                    c c TO Q-  O                   SO­        ■§ g                                     0       TO 0      ■0
                                                                                                                                          0
                                                                                                                                         SZ ^ O XI
                                                                                                                                                                                ° “"S
                                           Z 2 « B                  ° o 3 *o                       CO S'      CQ P                                             0 3i— R
                                                                                                                                                          a> -t-»
                                                                                                                                                                         o
                                               ^ (0                y=       c M—
                                                                                O   c              LU c          TO                       E < o   e-
                                                                                                                                                          CM TO 0 <      c           C
                                                                    2 O TO (0       D                            x:
STA TE O F MAINE




                                                  CO                                                                                      0                              TO     £ 0 3
                                                                                                                                                                                TO   0
                                           Q Q »                    o       c       o                                                     > 0 O                0 £ +-
                                                                    Q. O)- TO V) O co                  0         CO
                                                                                                                                                       0 o 0^5
                                                                                                                                                                         3
                                           OO^
                                                                                              c
                                                                                              TO   O 1        •g 5
                                                                                                                                          O
                                                                                                                                         Z 0 O) 0
                                                                                                                                                                         c
                                                                                                                                                                                i|s
                           FRANKLIN, S S

                                           O o c                            o> 2             TD    o                                          ]g  c       i§ 0" -§              3 3 »-
                                                                    O M “ -o eg
                                                                    o                        C
                                                                                                              _TO    0
                                                                                                                                          c m- 3                          0
                                           O <3 O       c               c O ■a                                CL Z                                             2 guj            0- >> ^
                                                                    TO TO       TO is        B          0                                O O C                           Q
                                           < a: o      ‘to                                   a>    o JZ
                                                                                                     -*-»                                      | £ XI  TO                            S g
                                           _ UJ c      Q_                       O)     (/)         z                                                      3 3 0 0
                                                                   ^ cr     o   c            D       sz               O)                 CO          4-< 0 0 -Q TO              to 0
                                           5 1 5                   Z                   s              o>              E                        <2 o 3 ■s S' 0 2
                                           < CO c                               = O 0)                3                                                                            0 e-
                                                                   _J      B'«                                       "O                                0 O > E 0                   E-S
                                                                           £ E £!“                    o                          £-0-
                                           *22                     UJ                                                ‘to         TO u_         © S TO o o 5 ©
                                           CQ § LL                 o       CO TO b o                                  fl>        O O          £ « 3 0 0^3                          E -c
                                      O 0 "D               0 0                       TO O) 0 ±i                     13            O               0              c           a® CO 0
                                                                          TO „                                                               Z £ XI
                                      0 XI 0               x: TO          X= - .         C _0 £                     'to        0 •*-'                             g                XI
                                2
                                                                          ^ O         c 13 o.lc           > >        0         x: it         0 ^ •*-<            H—»
                                      X2                                                                                          TO              H-              TO
                                      3                                   D) •4-'    > C 112              0 0                                     O R                        TO 0 4—
                                                                                                          o o            'to   XI ^                               O          XI 0 O
                               >>     (0                    0 ©
                                                           -S  O          .E S       13 TO                0 0        0            0               >;Lij          ‘c
                               X)
                                      0    > o>                           TO ^        O 1o 'i_ "          i—        x: £       5 -Q          0 ^                                 ^ 4->
                               TD     x:   TO C            -S                         O -t—< CL 0                   -m                                                       t +J c
                                                            TO O          O X            3                0 0             0    u. s—         £ "o o ^            £
                                0)         Q- 0                                      CD O i_ TO           "D *-     M— XI      O '0          3 0 O -Q                         TO C 0
                                >s                         TO 0                                 o          C 0       O -1—<                                      £            CL-r= O) R .
                                                                                                                                                                                 XI TO 0
                                o
                                L_
                                      0 O
                                                           Q-_E           ■S 0               — •*-»                       c    g£            « 15 s X            o
                                                                                     < TO £ 2
                               -t—<
                                (/)   2 c                  ^ h-           0 ©                                        0) ' ^    0 c           o E                  o          C
                                (D    5 |                  o    ^                                         E-o       15 13      1 o           o fe                 >,         0      TO (/>
                                                                          13 O       I ifl                                0                       < S3                       c 0
                                                                                                          £ c       u 0                                           c
                               ■o
                                               o ai        x:    0        '0 Id                                           0
                                                                                                                                             si                   TO         £ 3 .      0
                                                                                              0 13
                                      O 2                  o °o £                    CD 0                            0 O                           d o                       0 CD
                               0)                    'K    to in ^        c ©              § 13  0
                                                                                                                    XI JJ
                                                                                                                               ° c
                                                                                                                               XJ E
                                                                                                                                                                 13           CL
                                      0 «                                 0 ^                 C 13                  ■4-'                           CM 0           0
                               5                                lo g                          3 C                              ■g     0      ^ TO O ■             >          •Si
                                      X3       ^ z         ■o 00    "     £ *o       -4—» 2 ^ 0
                               W)     C    w         x      0             S   ©
                                                                                      c                   £5    © O 0          'TO    £       0 0 CM 0           '0
                               0)              T3    UJ     3 COC "D      co -g               0 Q-
                                                                                           0 *2 °~        0
                                                                                                                       O
                                                                                                               -k -4—' C                     XI                   O
                                                                                                                                                                                       0 0
                                                            0 O 0                                                               ©      >,       _x co" T3
C o m p la in t - P a g e 2




                               00               0    a                                TO JC               5    E                                                  0
                                                                                                                                                                  L—
                                      1 s
                                               .E     co    0 t— x: 0
                                                                          O    0     CL
                                                                                              0  TO                I_  0       x:
                                                                                                                               '4—*
                                                                                                                                      xi        E T- 0                       a d-      E to
                                                                                                                                                                                       g o>
                               £                                          13   Q_                         2    - O 13                                             0
                                      1=: °     TO    TO            TO                        ©•2                      C        >      0        0                            ^ ©       O O)
                               0)                                   O     C    CL          TO                                    >    13     CD                   >
                                       S 2                                 0   TO         _C .y 0                  CL O                       i o 3 0             TO         C t_
                                      _ Q.
                                               X2
                                                0    %
                                                      O
                                                            o o U         0 0                 1 =                  §.|          0     TO
                                                                                                                                             LO    “3 CL         XI          0 O       03 o
                                                                    C                 c g>                0     o              15 2          O      c CL          >*                   £ E
                                o
                                            8 <A 0         (D c TO        2 ^                 C 0
                                                                                      0 .E >,13                                .2 (/>        CO     o TO          0          Z 0
                                0                                D        0 c
                                                                                                          £    13 to b
                                                                                                                                                                  C          0 0
                                                                                                                                                                                       o TO
                               S'      >, C TO    -C        0 o -X                    © TO                ^     c 13 O          C 0          CD C       0
                                                5 13        O Ei                              TO C                                           ^8 CD TO
                                                                                                                                                        i_                   CL 3 £ >,
                                ZJ     0 TO i_              c             0 "0       ^ .9     13 O        13           O
                                                                                                                                £ -e                C             0             cr _ X3
                                CO    XI 3         0                0     ^ o                                  _x                                                1           C 0 0 13
                                                            £                         C 13
                                                                                     = C     J$> 0
                                                                                                           0    o •<- 13        £            CO 0       CD
                                                                                                                                                                                   0
                                0           0                       o     0 f~\                                 0 ^ 'TO                             TO  C
                               _c      TO C 1 a             3                         0 —    CO 0         O
                                                                                                          ^    x:      0        o            cl 5 £               u.               3 0
                               -1—'        •—               0       o                         " S                                                                '0          sw cr 3
                                      XI
                                      •4—> 0                C                        O c                   o    O CD ^          o
                                                                                                                                                   H—
                                                                                                                                                       'TO
                                                                                                                                                                                   0 o
                                c                                                                                  E TO                                                            b a)
                                                   Cl
                                                                          It            0    CD Q          C   R                >>3                 o £
-




                                o      0 XI    It TO                C                o £                   0   O 0 £                                                               _ 0
                                        C
  G o o d w in v . D e lin k




                                                                    0                                                                        <     3
                                CO
                                O)     $ 0
                                                O co
                                            0 TO JZ
                                                            0
                                                            > 0 0
                                                            o •4-J
                                                                                     CM
                                                                                     O 3
                                                                                     CM O    11           £
                                                                                                           0
                                                                                                               5
                                                                                                                  •^13          C CL
                                                                                                                                0 0
                                                                                                                                3 0
                                                                                                                                             O)    0>
                                                                                                                                                                  O
                                                                                                                                                                  C
                                                                                                                                                                             O ^3 ro C
                                                                                                                                                                             b c
                                                                                                                                                                             CL o x: .o
                                c
                               ig
                               ‘5

                                      13 3
                                       O
                                       O 13 TO |
                                                Q. O        c 13
                                                            TO
                                                           X TO 5
                                                                 TO 0
                                                                    c     I!         ^ T
                                                                                         o
                                                                                          c °
                                                                                                          73
                                                                                                          c x
                                                                                                               x:
                                                                                                           o LLl

                                                                                                                    ll
                                                                                                                    ^ TO
                                                                                                                                D-T3
                                                                                                                                0
                                                                                                                                0 0
                                                                                                                                              0
                                                                                                                                             53
                                                                                                                                             |—
                                                                                                                                             H

                                                                                                                                                  u_
                                                                                                                                                  £ Z
                                                                                                                                                      o
                                                                                                                                                   O •e
                                                                                                                                                   >> 0

                                                                                                                                                            ©
                                                                                                                                                            TO
                                                                                                                                                            o
                                                                                                                                                                 ii
                                                                                                                                                                 -t—i
                                                                                                                                                                             CQ
                                                                                                                                                                             U1)
                                                                                                                                                                                   B to
                                                                                                                                                                                0 3 |
                                                                                                                                                                                2
                                      CD TO                               ■g®             0 >>
                                                                                                                                                           fc    E
                               X)
                                0       0 £ „ H-
                                      JZ 0 >, o
                                      -4—>  C CD >>
                                                            0 x: 13
                                                           XI       O
                                                              - TO (§
                                                                          0 £j
                                                                                     ;i   «&
                                                                                      5 o & °

                                                                                                          W—* 3
                                                                                                           O ©
                                                                                                          tr— XI    §1          oE
                                                                                                                                             o CL
                                                                                                                                             -b S     o
                                                                                                                                                       .
                                                                                                                                                           t
                                                                                                                                                            0
                                                                                                                                                                 'to
                                                                                                                                                                 CL
                                                                                                                                                                             o
                                                                                                                                                                             7
                                                                                                                                                                             CD

                                                                                                                                                                               _ ^
                                                                                                                                                                                TO O m
                                                                                                                                                                               XI
                               G)
                                       >> '
                                      X3 13 Z 8
                                                C Q-
                                                                0
                                                           S "S £

                                                                          oE
                                                                          0 TO
                                                                          £ ■o
                                                                                     2 s TO <
                                                                                     X3
                                                                                     0 2 0

                                                                                                          rt: •*-*
                                                                                                          -•—>
                                                                                                           O TO
                                                                                                           C XI
                                                                                                                   CM 0
                                                                                                                     ^ XI
                                                                                                                                  0
                                                                                                                               13 Z
                                                                                                                               0

                                                                                                                                              C "O
                                                                                                                                              TO 0 b
                                                                                                                                                 TO
                                                                                                                                                       P   to
                                                                                                                                                                 0
                                                                                                                                                                 XI
                                                                                                                                                                 TI
                                                                                                                                                                             COO0
                                                                                                                                                                                0
                                                                                                                                                                                        Q-.-k
                                                                                                                                                                                       ‘0 13
                                                                                                                                                                                        O 0
                               O      13 3 8 §                              0        LL ^                 R -t—' CO             © CD          2 V 0                          CO g
                                                                                                                                                                                        2> b
                                        0 O                                                                                                   3 CL 0       0     0 £
                                                                          O x:
                               CM                               TO ^                                      Qt3                  £ .E                                          CL
                                        C £ o E                                       C ^   TO -                                              CL 3 ©       5
                                                                                                                                                                 £ 0
                                                                             0       §•§                                        2 E                   °    0                       0   CD 0
                               LO                          eg *a u                           CD                                                                  Z O
                                       £ >. < TO   m
                               CM
                               -t—>
                                       i_
                                       0 x: 0                    0
                                                                          g:S
                                                                                             CO    0
                                                                                                          Z 0                   0 0           m ® 1o       ro
                                                                                                                                                                 c "2
                                                                                                                                                                                   0
                                                                                                                                                                                       !i
                                W
                                3
                                D)
                                       0 •*-> 0• tO)
                                      ■0    TO CD O
                                                   -
                                                            TO
                                                            3 0 o
                                                            C O u

                                                                 £
                                                                 c

                                                                          8 §
                                                                                     9   I
                                                                                     0 oej

                                                                                             CO
                                                                                             M"
                                                                                             05
                                                                                                   3
                                                                                                   0
                                                                                                   £      3    0) I

                                                                                                                               TO 2
                                                                                                                               XI
                                                                                                                               .8
                                                                                                                                                    • h:
                                                                                                                                             .E o l4-
                                                                                                                                             ■E M_ TO
                                                                                                                                                    •5

                                                                                                                                                           0
                                                                                                                                                           o
                                                                                                                                                           C
                                                                                                                                                           0
                                                                                                                                                                 uT TO
                                                                                                                                                                 0 0
                                                                                                                                                                  S £
                                                                                                                                                                             CD
                                                                                                                                                                                0 o
                                                                                                                                                                              0 © £

                                                                                                                                                                                       o w
                                                                                                                                                                                          o
                                                                                                                                                                                          o
                                 3      0  _C TO CM
                                           -t—»             TO                       Is
                                                                                             CD    O
                                                                                                                               M      0
                                                                                                                                              o to >       13                   C 0
                               <        TO       O) -      “3 13 0        £ 0                O     0                                          2 0                                         TO
                                           -4-' tT CO                                                                           0 0           O 3 £   £
                                                                                                                                                           c
                                                                                                                                                           a                 F-«
                               C        5   3 O t-         .C C           < XI               5-           CO 0                               <                                         sT *”
                                                                                                                                                                                       TO O
                               O      -4-» X3 E            O TO c
                                                                                     x -o
                                                                                                               13
                                                                                                                                                 cr              x 0                   13 £
                                                                                                                                 . TO            0 ©       0      . 0
                                                               0 0                    • 0    O ©                                                    13     ^
                                            0                  C 3           o       O o)                                      CM c          CO                  ^ 5         LO     _ 0 0
                               CD           0 o)-p         CO             O) ©          TO   0 c          T- C                                   TO c      b     T- O                  0
                                            0 c     b
                                                                     cr                 CD   g'5
                                                                                                                                      0
                                                                                                                                      0               TO   O            CL         o 0
                                                                     0          o                              33|
                                                                13                                                                    0 O         0'                    0             C
                                            £ •-P O 0
                                                                O    0                  t
                                                                                             TO ^ ^                                      0
                                                                                                                                                    o                   ©          Z 0
                                            0 0
                                            L_   X ©            O
                                                                     X2        •g
                                                                               'to
                                                                                        O                                                         U
                                                                                                                                                  O
                                                                                                                                                    CM     S
                                                                                                                                                                                   2 3
                                                                     3                  £    TO i+- ' ■        >> >» o                S -§          O      TO
                                            Q. 0 Q              (3 0            0            X3 O Q            X3 X> O                            O CM     0                       o X2
                                                                                                                                                                                                i
                                                                              c 0                                     c                0
                              w it=     E ^ 0 O                0 0 O    ■O               o      73         si              X C "TO ^ TO                       0 0
                              ro o o ro    £■§ S>              E £       0               (N                                '1 ° X ^ X                         0 7=
                              -C >,                                      O               O                 V-»
                                   H= c                        0   -a
                               u. «                                     <5               ^      -o         c                  > 0
                               0) CL    CO D>          to    ei?
                                                                 § I
                                                                                                           TO                 >.■0 0          OJ O
                                                                         o                -
                               O
                               ££
                                        0 ‘C
                                        D) o
                                        2 0 2 -D .CO
                                                             is^ o w
                                                             c °§S> O) 0
                                                                         TO              h-
                                                                                         OJ
                                                                                                0
                                                                                                 O) o
                                                                                                 TO
                                                                                                 O) 3
                                                                                                           CL                 o.g
                                                                                                                              E E 0
                                                                                                                                     0       g>
                                                                                                                                             ~

                                                                                                                                                 >.
                                                                                                                                                 C
                                                                                                                                                 TO
                               0) ^
                               CO CO
                                        E TO •F TO £
                                              g CO ^
                                                             0        C >
                                                             0 coo .15 TO                       X 0 C                         o
                                                                                                                              o c u
                                                                                                                                    0        "S    0
                                                                                                                                                   c
                              »_ CD     TO
                                                             e O O
                                                                                                 o o                             0 0)         O    TO
                              o ^ *o C                                  TO “ D                   E o       c                  O E O
                                                                                                                              _
                                                                                                                                              O
                                                                                                                                              <D   0
                                 cr      0 — JO              CL « o" CO E >. C                              0
                              CD Q)                          0  0 O TO     TO TO                0 40->      £                    >» *fe       "    U)
                              0 1- ZJ CL T3 CO, 0
                                             C                  o d 0 0 5C —>                   'to c       O)
                                                                                                                              0 TO
                                                                                                                              ■£ °-
                                                                                                                                                   TO
                                        O C C § TO               Q-                      0       0 TO      0                                       X
                               DJ       TO O                 0          >.
                                                             x: ® 05 ^ C                 x:      0 0        3              f£                      O
                              ‘co CO u. O o t E
                               CO 0 g 0                         •E §?
                                                                        TO                      X c
                                                                                                4—1         i_                                     E
                               TO 0              cox:                                    O       l_ 0       0
                                                                                                           4—1              0         >4—
                                    c o o £                  o          >4
                                                                                                 0         c                           o
                                                                Si'S ro TO                      0 a
                                            ^                                                                              5 E
                               o o a>.£                                       Q.   g.
C o m p la in t - P a g e 3




                                                                                                           0               Q O) C c 0
                              -t—<  Q.                                                           C o
                                                                                                 3 4->
                              -a 0
                               0
                                    CO
                                        o
                                       ■4—1 -•--
                                             £   Ip
                                                        g    '+-> £ ^.2
                                                              c 'TO 8 3
                                                             ]to
                                                                                 o 8
                                                                                         0
                                                                                         k_
                                                                                                 0 0
                                                                                                 c 3                       ■C 5 TO
                                                                                                                                   TO X1 M—»
                                                                                                                                   TO O)
                                                                                                                                       i—
                                                                                                                                       TO
                               ° ^                                CL                            .2 0
                                                                                                           X                           o
                                                 t: to c     CL                          0                 3                3 g 0 £ 0
                               TO 0                                  4—<                        4-4
                                                                                                 TO 0o                        cr £ X TO
                              te E •c CL
                                                 <^ §        0 0 0 2 c                                     O
                                                                                                                                   *- 0 0
                                                                       53 £ TO
                                                                                    0            O) O      o                  £ o -E  g 0
                                        C® co CO „      o                           0 ~0                                          TO
                                             TO                                          C      X 0         0
                                                                  0 TO TO CL
                                                                                                                           X
                               TO       CO _ £ d .E                                      TO      O O       X
                                                                                                           4—>             3            o 0 >
                                                                                                                                             TO
                              sz        TO ^ a>Q. 0               — 0)0) o                          4—<
                                       J= 0             0         0 ^ T                                    x               O             _Q
                               0        - E c o
                                                                       o
                                                                   TO TO O)
                                                                              0       0         ‘0 0        TO             O           o ^ 0
                               0 o 0 TO _TO       .- o
                                                     O
                                                        £
                                                                  x: 5 tz TO         *5         X X                                          C
                                                                                                                                       CM TO TO
                              _-g       E c             0                             0              TO                       0        O X
-




                                                                   i_ O TO 3 0
                              ’> O) 3 «- g e/> V                   0 C £ O) ^
                                                                                  - —            E C       0
                                                                                                           >.                 X        CM          0 0
 G o o d w in v . C e iin k




                                             0 >        0                            t|=             3                                             5 £
                               S.e 0    C £ C c C
                                                                  ±i         4= -o
                                                                                 TO O                      TO
                                                                                                           i_                          CO = TO 0
                               Q. ^ o                              0 o x              >>        ‘t 0       CL
                                                                  — TO .■t=: 53= 0                0 43—•
                              T— Q.
                                    CL o
                                  ' TO ■o
                                        0

                                                 o TO
                                                  e x:
                                                  0
                                                        o
                                                        TO
                                                                  O o ^ O 0
                                                                  CM ^ 5t TO
                                                                                 C TO
                                                                                 3 CL
                                                                              >. CT>
                                                                                 O
                                                                                                  CL X
                                                                                                  O
                                                                                                           >%
                                                                                                           X
                                                                                                           2
                                                                                                                                           TO -b   is
                                                                                                                                                   TO —
                                                 CL               CM *8 '■£ Q. TO    .2          -t-*
                                                                                                  O) 00"
                                                        0                        O CD
                              S^        >
                                        0 >V TO E X5
                                                     o
                                                                  ^'11 ■o
                                                                                 TO ^                      0
                                                                                                           X
                                                                                                                              0
                                                                                                                              > 0 ® CL             0     2
                                             c          TO                    0 0 X3              b P>
                                                                                                 4—*                          O   TO 2>
                                                     S— C
                              a< O)     S CO E                    ^ ^5 0- TO X X                  CL TO                       c ..     ll 0 £
                                        TO ^
                                            1. o    O o
                                                    c 0      -D              •o       X           £ X      si                  3 0       S'?
                                                                                                  0 a
                                                             0     g'w ® Q. C LU                           4—'                    Q.
                              »J                    o TO
                                                    o 0
                                                             3     <5 TO ^ 3 O 3                 X 0       C                  .i: 3 0 V
                                                                                                                                     O b o 0
                              a:             0
                                                             C
                                                             b     O
                                                                              C C J>              TO 0     TO
                                                                                                                               C C 2 O
                                                                                                                                         ^ 0
                                        TO          O '+-
                                                    lO O     C    X              TO ^
                                                                              0 'TO               0 0
                                                                                                  c   D)
                                                                                                           a.                  TO TO     £ 0
                                                                                                                                                                      5
                                                                                                                                                                     T5
                                                                                                                                                                      O
                                                             o                   O -Q                                                                    'o
                              <: S
                                                    <N t-i
                                                        TO
                                                             o
                                                             0
                                                                  0
                                                                  ^ ra
                                                                  0    C T
                                                                         o

                                                                              l— c
                                                                                 P H—
                                                                              £ TO
                                                                                0 °
                                                                                                  TO TO
                                                                                                ig X
                                                                                                      O)   yI
                                                                                                           Qd 0
                                                                                                                               u. i-
                                                                                                                              £>2       £
                                                                                                                                          O 0
                                                                                                                                               O) O
                                                                                                                                               0 2
                                                                                                                                                  0
                                                                                                                                                                     O
                                                                                                                                                                     0
                                                                                                                                                                      O
                              a) .2               O S
                                                 •+-> 0 $         X .0 0 4-.             0      ‘h-j 0     21                    4-<
                                                                                                                                  0    S 0
                                                                                                                                          c        or
                                                                                                                                                  TO
                                                                                                                                                                     0
                                                                                                                                                                     CL
                              Jfi-g     CD ■- -4- -C    TO   c
                                                                   0 X 0 TO* ^0                   c E                         ^ 0      go ^1o                        3
                                                                                                                                                                     0
                                            C x:             TO a) Q - 3 g ^                      TO 0     LU 0               TO 3                                   O
                              i_ ^ S ° O) 0 TO                                                                                         CM 0) 3 2                     _l
                                  0
                                       •c 0                  o  2
                                                                 .b
                                                                     co TO"
                                                                       • TO
                                                                              a>
                                                                              0 0 2              CL 'to
                                                                                                           ^ O
                                                                                                           UJto
                                                                                                                                  X
                                                                                                                                  2          ' O o
                                                                                                                                                                     o
                                                                                                                                                                     0
                                        s§ «,
                                           TO
                                                    <»>
                                                    — £           0 ^X        *“ 0 ^
                                                                                                CO
                                                                                                      0    x c
                                                                                                                                       N- <i
                                                                                                                                       CM C tO c
                                                                                                                                                                     CL
                              CD    COO CO 0        O 0
                                                             h-’ >>.£
                                                                                    0    c       ^— >
                                                                                                      0    > 'to                  0                                  O
                                                                                                                                                                     0
                                 TD 0 0 TO
                                  0 0 Q. x:
                                                    c 0           TO TO c     i     C    TO           TO         O)
                                                      ■g                      4—'   3    0.*          X          TO               4—' TO                 x
                                                                               c    O    § TO                                      c 3              C    p
                                    .11 "O           3 >          >, O o            2    ^ TO         0          0
                                   g             0 o o                         TO                                                  TO C             to   g
                                                                  c c               £    TO X         C          c                    TO            i_   0
                                   ‘>            lf= O CL         TO o        CL    TO   X O          TO         TO               CL 0             LL    W
                                                                                                                          0
                                                                                                                          E
                                                                                                                      iS
                                                                                                                          * 0—»
                                                                                                                          4
                                                                                                                                  0
                                                                                                                              TO it=
                                                                                                                              0 o
in
in a
r-f yj
# *•                                                                                                             ZZ C
                                           1-.             r?   Zi                                               a °
     fO                        o           4>              S v
     Q
                               00
                               «           $                                                          r^-<
                                                                                                              fC<o X>»
h*                             S1          1               k -o
                                                           > T3                                        t if H B
     &
                               o
                                           02                                                          Sf g « I
(u
                               a
                                                                0                                      ^ a ll
                      in
oih                   V)       .£
                               H
                                                                1                                     t |
a 0o                  CJ
                      M                                         -o
                                                                 c
                                                                                                      -o«> cw ■5
                                                                                                               <u
                                                                                                                    «
                      »/)                                        oj                                    § >> T3 -o
                      ©\
tH (u                                                                                                 ■8 ’i S <;o
                                                     U-                                                $> 5
h i
     ro               m                              O
                                                     >
                                                                                                       pS CO
                                                                                                           43 S tf
(U ih                                                OS                            JO OJ
                                                                                                      T3 w      £  .SJ
                      ^ o                                                          w "w
     1                                               •<                            <u                               5
                      ^ o                                                                             tf <M
                                                                                                       4)    O
jc   ^          5
                      (S pr»                                               X> 03                      §      a — T>
(D ^            fl                                   V5                     o *a
                                                                                                       c     E
                                                                                                               t'8
                                                                                                                  a.
                a      O                                                                              •-     o
                 b£
                 a
                      4>
                                                     (/>        to    -s                              ^      «
                •S    a                                         gs
                      o                                                                                w" <3
                I                                    z          ^ S5                                   a *o
                at                                   o                                                 ^ B
                                                                                                       co £
                 u    a.                             H                                                 k. <L>
                                                                w O                                    J> -j
                if                                   2          Q OS                                  •B T*
                V                                                     O                                O V
                B                                    2                b)                                             i®
                                                     OS               O                               <*-            4> T3
                                                                                                                     C  _
                                                     o                                                 o             4> 8£
                J3                                                    <                                              2
                                                     u                H
          -a*   H                                                     Z
           o
           Q     4)                                  o                                                 e 5
           £    I                    Q               z
                                                     +*               3                                      c   XJ w
                A                                    O                H                                O. 1U
                <                    o               z                                                 <o E
                a>
                u                    Cri             p
                A                    *                                                                J3 C g-o
                a.                   a
                t/i                              5 O                                                       II
                                                  0c eZ                                                      B </3 o
                                                 .> W                                                        O
                                                   00 «>                                                     o ■fe 58
                                                                                           jC                CO     -o
                                           1/1       s                                                        co
                                                                                                                 I ac
                                     dl 1            o                                                           Q 3
                                           V         o                                                       4- ffl o
                                     SS S  i         to                                                       O
                                                                                                                 c-
                                                     e                                                       a* o i
                                     .a z 13         e                                                       *c 8
                                                                                                              3      00
                                      on O
                      .5              g os           -                                                o v
                      ’«
                               </>   £     <         <                                          « Z
                                                                                                      00 <«
                                                                                                      ■*-* 1)
                      S              ■g    K         G                                                   •S      .
                                     03    &         z
                                                                                      CO              *» o
                      4)             -     ^         s                                                co B
                      s
                      C/3
                                     ^
                                     * z
                                           u
                                                                                                      D 2
                                                                                                      P- a.
c^
Lf)
H
rH
=tt=
CO
r-
og
 tJi
fM
H
r-
c\
og
       ?»> T?
       V3 -J
I>
IT)
H
H
%
<?\
r-
 tn
CM
r-i
r-
o
eg
      1
      Os
      o
I>
LO
H
H
%
O
CO
CM
ft
rH
(J)
CM
r-
m
i—i
rH
&
H
CO
<N
&
CM
r-
o\
CM
r-
m
H
H
%
CvJ
CO
Csj
b>
Pi
H
P-
Cvj
M
rt
                 Bk 2971   P g 283 #1157!




<3 X


           oo
            o
            'O
       o
r-
lo
H
H
%
     .5 #               4-    4-j
             -H    -d
      4) U    CJ    O   •-■   i
00   J3 ^    •o     5    C
              4>   ,S    1)
<N   = C
              S    *     £    s
      i bO    E     o
             .5     o
 &   "O .S          w   to
                               4>
PM    § .S                    •s
     ^-v X
      <A ^   .b <-• e?
              3 c             -o
      s"«           •c         §
H    •£ -B
              BJ O3
                     ■u        e
                               g
     S v»
             || COVJ           £
     el             sz         •1
CM      cr   5                 £
     4> "
        «Y           W)        w
                               r-^
                       <N
                           00
                              If)

                                     r-{

                                            IT)
<y>
      H




                                           rH
cvj



          ft
               tJl   __ (Seal)
                     -B o rro w er




                     __ (Seal)
                     -B o rro w er
Bk 2971   P g 286 #1157!
P g 287 #1157!




                                                         o\
                      $£ I* 3                            §
                                            ^ 8 ^        <N
                                            o s-4
                          - u *             «i g S
                                            8 a s
                                                         I
                               . -
                                            s?B -o
                                            •3 8 1       1
                                                         ^1*
                                            J-tf »       co
                                                         CO
                                            « S'g         o
                      191 §                 8J &          SP
Bk 2971




                                                         p-t
                                                         CO
                      ifil                  R V)
                                            2 ™ c
                                            l.|l
                                                         'O
                                                         CO
                                                £3 §
                      §
                      O ? 'rH 4>
                      — r—I
                      g
                                  «%I
                               H ^ O
                               B ^ O

                                      a,
                                            ■ j «vh i3
                 <
                      liP8         r> O
                 -£   O         ^*0 8 4)
                      8 |      •& *> .9
                      ^ ^
                      °
                        2       o th
                                R Is
                                  £3
                                      ^
                          x    Bo
                               .u o r3
                       bORrt   ^ a*
                      .9 •*    -g ” S
                       ^ o      g ^ 55
                      »o o ^         O                         3
                                     <R
                      ^^
                          ^3      ^ ^
                                                                o
                                                                SP
                                      *                        Pu
                                     <4-.
                                                               o'
                                                               o
                      ^    ^ 'S                                <S
                                                               rH
                      I £ *3 ■?
                                 o
                                     I                         -bd
                                                                o
                                                                o
                      a> « pj iR ■I
                                                               «
                      a-so«- M                                  •u
                      4 6 ^ 6 g                                 <D
                                                                v)
                      j ,8 tf d* s                              0
                      13*1 iji                                 1
                                                               i
                                                               x»
                                                               8
                                                               X)
                                                               i-i
                                                               o
                                                                                                                                                                                                                                     CU
                                                                                                                                                                                                                    "D               T3
                                                                                                                                                                                                                                      TO
                                                                                                                                                                                                                                 W) E
                                                                                                                                                              o -o                                   £        ll-         T3 c
                            C u s to m e r S erv ice: ( 8 6 6 ) 6 5 4 -0 0 2 0




                                                                                                                                                                  CD                                                       to > 3
                                                                                                                                                              <D c                               c cu                      t/i        c
                                                                                                                                                              Cl. L.                             TO a.         Q*     C
                                                                                                                                                                                                                           cu _o cu
                                                                                                                                                                  3                             X 2
                                                                                                                                                                                                               CU TO            "0 E              o
                                                                                                                                                              - ?                                    D.                   ’to   4= cu             CN
                                                                                                                                                                                                                      to   3          to          O
                                                                                                                                                              CU    k-
                                                                                                                                                                                                     3                CU  X <U t_                 O
                                                                                                                                                                                                TD                               X 3
                            L ansing, M i 4 8 9 0 1 -7 9 2 4




                                                                                                                                                              X <u                               C O                  3          X X
                                                                                                                                                                                                 TO >1                O*   ■$< X      to
                                                                                                                                                              ° s                                                          cu                     in
                                                                                 o                                    a;                                      < 1                                w> ±:         TO <U       c O T3                 co
                                                                                                                      >                                                                          c                      l  cu cu                  cd
                                                                                                                      o                                                                         *55 <»                cu         L. to”           CO
                                                                                                                                                                                                                          X           CU
                                                                                                                     JO
                                                                                                                      TO                                      £ ■?                               3 ,!2
                                                                                                                                                                                                              ,C           X 0 bX!                CO
                                                                                                                                                                                                               b O               E t_
     P.O . B ox 4 0 7 2 4




                                                                                                                                                              O TO                               O it         ’             c                     4-4
                                                                                 iX>
                                                                                 t—•           0*1 O')               "O                                                                         X O            to
                                                                                                                                                                                                               4->          0
                                                                                                                                                                                                                                      TO          ro
                                                                                 LD                                   <u                                      TO *D                             4- u          X c                0 X  u           </)
                                                                                               O O                                                                                                             o CU       T3                      3
                                                                                                                                                              CL    0J                           0 ’a)                           cU L.
                                                                                 Cd        ro cN rs                                                                 CL                           £ -c          o E               c O
                                                                                                                                                                                                                          "o. 0 to                "to
                                                                                               r-' ro                c      D                   O <U                                                          h- t                                 CJ
                                                                                 00    5: o ro *—                    TO                        4— U                                                                         X L. cu
                                                                                                                     o                          _ u                                              E x          oS CL    TO   TO O cu                t_
                                                                                       11 vo u l_)
                                                                                       CJ                                   O                  ■o                                                                                                  o
                                                                                                                            CN                  (y TO                                            t 3          o CU          cu X 4=-
                                                                                       tJJ o <u cu                   <y                                                                          TO O                     X CU 75
                                                                                       X m Q Q                       x:     r-"                 a. <U                                                         CN Q                                 E
                                                                                        aJ l: <J ai                          U                  cu x ■o                                          CL >,
                                                                                                                                                                                                                       cu X E c                    o
                                                                                                                                                                                                                                                   u
                                                                                                                                                u                                                                      W)   i X X     0 0
                                                                                       |! 4->      4—1                       CU                 u 0 73                                          O 4~>
                                                                                                                                                                                                O     O       ro       ro                   u.     X
                                                                                                TO TO                       Q                   TO 1
                                                                                                                                                   c g  <V                                      CD "O           u bh
                                                                                                                                                                                                                                 >1         v_     c
                                                                                               O Q                   y=                                                                                         CU e        >, C T3 cu             cu
                                                                                        t» —5                                                   CU TO C-                                        13 £                        TO TO ■a
                                                                                        TO ^ 4=                       o     4-                 X U     4-                                         cu ^        Q        o  -D X ro TO              E
                                                                                        O 2 0 ^                       &      O                                                                                                   TO      .        t
                                                                                                >> 4S                                           o                                               X TO
                                                                                                                                                                                                 4-< >
                                                                                                                                                                                                              X
                                                                                                                                                                                                                            O    .         'i_    TO
                                                                                       —3 c TO                        a.                           u C   1/)                                                    bX) cu     X c E _cy
                                                                                            TO 0_ O                                             QJ                                               4-* C 3 3 to                                      X
                                                                                            O -O h"                   OJ                                                                          a) o O O                  M    g     cu    CJ    a;
                                                                                                                     x:                        -x <u o
                                                                                                                                               X                                                          >,                c E             4-4   -a
                                                                                                <D                   +->                        TO     ’•w                                        §• <u O x >                                c     <v
                                                                                               ■M                    cn     ro r-s IN 0 O IN             U                                                                           -o cu         CO
                                                                                                o                               co ID 0 O 00    a> *ri 1_3                                        cu X •*-’   ■3     a:     c •£ <u    <U
                                                                                                D                    o      CN 0      0 cd ID      <u                                                                      5 « c                   S
                                                                                                                     fN     ID ro     ro CD ID  ro X 4-' IA                          TJ                   C o CU                       ^ 01
                                                                                               a                                CN CD CD CD CO           c
                                                                                                                                                                                      i_        *g 5 cu o           X       TO   ^    3      >     CU
03                                                                                                                                                                                    TO                  to    bfl                        x»
                                                                                                                     ro     00 CD           CO -a
                                                                                                                                                c        bfi
                                                                                                                                                                                      >
                                                                                                                                                                                     _0)
                                                                                                                                                                                                  TO SZ CU
                                                                                                                                                                                                                >t          C 4= 2 ro
                                                                                                                            O               O                                                                                                c
H                                                                                                                     u                     t—  3 <u c                                            c .y X c                  O X
                                                                                                                                                                                                                                       CO
                                                                                                                                                                                                                                         „        4=
                                                                                                                                                   c                                              <u x
H                                                                                                                     <u    CD              CD 4- 'v>                                3
                                                                                                                                                                                      O                  ? o
                                                                                                                                                                                                                            L. O CU
                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                   >o
ca                                                                                                                   Q                         TJ 3                                                             c           O    c     u
                                                                                                                                                (U                                   “     co                    /1            « 0 c               TO
                                                                                                                                                                                                                                                  Cl.
                                                                                                                                               IP X                                  &     S      £ c (U                   k ■fc 5 ■0
                                                                                                                                                                                     •t=   CD            4-> tt o                            c
                                                                                                                      I/)                      ‘t;                                   VJ    00             o e -            uu 0 ■D TO              TO
                                                                                                                      TO     CU    cu X     X
                                                                                                                                            <t     to
                                                                                                                                                <u u ^                               —
                                                                                                                                                                                                  <u _ c                         X TO bD           E
                                                                                                                     •*-'    U     u X      X      cu
                                                                                                                                                   <u    <u                                     X ^             TO   -O     p
                                                                                                                      TO     C     c C       % u X be
                                                                                                                                             C     CU                                 TO   __         c         X CU        X 4“ >1 C
                                                                                                                                                                                                                                      X c          cu
                                                                                                                     X      _TO   _TO O      O  u.LL     TO                                           o                                    ‘u      cu
                                                                                                                     ■4—1                       O __ _ CL
                                                                                                                                                   two   a_                          CL               o . Kf> .O           0 TO CU                 to
                                                                                                                             TO    TO E      E                                     TO                                      0 x u                   TO
                                                                                                                      3     CO    CO   X    X      c
                                                                                                                                               "O TO .                             u
                                                                                                                                                                                                      (U W)
                                                                                                                                                                                                      10 T-                            CU                     c
                                                                                                                      O                         <v C     75                           .E                        <y   • =   ID CO L.                QJ         cu
                                                                                                                            X     •g C       C    TO
                                                                                                                                                   O     X                      c o ‘VA           TO CU                     t- 3 b
                                                                                           c                                           CU    cu           0                    — o c              OJ X cu o                 cu ‘o* X
                                                                                                                                                                                                                                                   X          E
                                                                                                                            ‘to    TO t_     i_
                                                                                                                                             i_    O     f—                                                     3 3                                to         t
                                                                                           >     ID
                                                                                                                     E
                                                                                                                     L-      X     X L.            u          r      <u «u     ,a> cd ro
                                                                                                                                                                               L> ro
                                                                                                                                                                                                  cu
                                                                                                                                                                                                  t- cu         cr         «t TO                   C          TO
                                                                                          ~a                   c             c     c 3       3     cu         >r>    a. x                                                   TO O T3 cu             o
                                                                                           0
                                                                                                 ID
                                                                                                 CD            5
                                                                                                                     £      2)    Z5 U       u
                                                                                                                                             L.
                                                                                                                                                  OX          c     ^                             cu ro o cu               T3 X X 'to
                                                                                                                                                                                                                                       CU
                                                                                                                                                                                                                                                  '4-4
                                                                                                                                                                                                                                                              X
                                                                                                                                                                                                                                                              CU
                                                                                           0 *0 ■Sf            XJ           4-4                   T3                                            ^ ^ .E o        > 4—1  cu   CU X .1 c               10
                                                                                                                             c     c O       O                o     -o £                                                    > X                    cu         Q
                                                                                        c VD TO O              0     o             0 X      4-    X
                                                                                                                                                   CU               OJ    <U                      ^ ^ o X TO                                 e
                                                                                           t_ O 1 1 1                ■M      cu
                                                                                                                             t_   X CL       cu               TO    >     ^                                          T5    ‘cu bp                   3         cu
                                                                                        5 CU ax h<M
                                                                                                               0
                                                                                                                             1—    to        cu
                                                                                                                                                   TO                                             s s ■§ ro                 u ‘l. X                X          bD
                                                                                                         it    e>    T5            cu 2     U.     E                «u                                          <U TO       cu cu 0                           TO
                                                                                       u X       2                           3                                      u                                                                              &          b£>
                                                                                                                                                                    cu TO
                                                                                        0 CO cu           0           a»    u      L.                                                             O 4_, <U 5 3              L. X c
                                                                                        0 O 4-4 C         >i   <     tA
                                                                                                                     TO            cu        W)   to          cu
                                                                                                                                                              4-)   - _£!                        E    C   3                 CO X X TO              TO
                                                                                              TO          TO                      X          c    LU                                             O-   a3 a. CU L.          ~o cu 3 X                          O
                                                                                                  2             c                  c                          o                                                                              cu    CU
                                                                                                                                                                                                         ,c 4—1 QJ
                                                                                       O                 a_                                                         4->   0-
                                                                                                                TO                          'u                c                                 •9    £                     c £ X X                >
                                                                                                  TO      c          Q_           T3        's                      I     «    s*                                g 4=:     3                       TO
                                                                                          <: TO X         TO   ‘t_                                            cu                                 5    g- xj      3 TO             cu   to    L_
                                                                                       <      CU CD            CO    a»            cU        cu               </)               Q.                                                to C 3          X      <U
                                                                                       c CU               O                        3                          TO    c -o                        ^     ^     <u   £ CU 4= tt £ O              o     3            jsc:
                                                                                                                                            CD                                                                                                           CU
                                                                                       TO TO U s         X      TO
                                                                                                                                   i_
                                                                                                                                   i_)                        (U    S' (u
                                                                                                                                                                    TO c       ■D                C
                                                                                                                                                                                                l=
                                                                                                                                                                                                      <u
                                                                                                                                                                                                      >    ■£
                                                                                                                                                                                                            fb   TO 3 >1 0             to >1       O     o CU c
                                                                                              O CU                   .cu                                                       C                 <u   CU    VJ                    cu TO c          >i    c S 0>
                                                                                       CO IS
                                                                                                         ili    cu                 o                                u.         CU                              ^ W> TO' s*   TO         <U
                                                                                                 2:      OX    a                  <                                            CD               U     Q    _2  a. x x CL <s L. o                         CD Qti U
ENDORSE     IERE
          &■''sU, CL;„                            Z/s.-
          OO NOT VWiTF'SKg<; STAMP BagWTHaiWg
              OEPOSrrOHY BANK fcNOORBBrieNT   -   -9
                                                                                   4->
                                                                                    e
                                                                                    3         v>
                                                                                    0         o
                                                                                    E o>      a
                                                                                              o
                                                                                   « O        o




                                                          DELAWARE DISBURSEMENTS
                                                                                           & s,u
                                                                                         (9 0
                                                                                        Q
                                                                                         4) 2
                                                                                      e 0 a *42r
                                                                                      s <5 ® Uic
                                                                                                                                                                                                                                                                                                                          ^1
                                                      (U y>                                                                                                                                                                                                                  Jfi ^ t         “O       re            to
                                                                                 A. T he Borrower and C o-Borrow er (if applicable) m ove back to re-occupy th e property


                                                                                                                                                                                 d e b t m ust b e paid-in-full within 35 days from th e d ate o f this letter w ith wired
                     V)     re >                      _c re                                                                                                                                                                                                                  "re .£ o         c      sz             re
                     re o   j- <i>                                                                                                                                                                                                                                                            re     +j             CD      5
                     S'o    ®£ -                            t                                                                                                                                                                                                                                     re                c       re
                                                      o                                                                                                                                                                                                                                           u E
                                                            re                                                                                                                                                                                                                fT^ TJ              c                >2
                     o «    i jg o)                   T5    a                                                                                                                                                                                                                 re o re        ■43 _re o                      £
                                                      c     o                                                                                                                                                                                                                 o. +J >         CL re                 <0
                     ^ «i2 ®                           re ‘r                                                                                                                                                                                                                                  o _Q                  re       re
                                                       <u CL                                                                                                                                                                                                                  o re P
                     '£e,2!-=i                                                                                                                                                                                                                                                Q_-Q CL        •2 -5    re            re'     TJ
                                                      _c re
                                                                                                                                                                                                                                                                                       a                            i_       re
                      £raS.°>g                        ■H JZ                                                                                                                                                                                                                   «s, re         ^ .3-                  3
                                                                                                                                                                                                                                                                                                                    to       «
                     3 o .£ I- fc-
                                                      0 ■M
                                                      4-j
                                                      ~D °                                                                                                                                                                                                                            G      .E g      S|          _o
                                                                                                                                                                                                                                                                                                                    u       3
                                                                                                                                                                                                                                                                             — re 3          "8 ^ .£         TJ     re      4-
                     (/) “o re ^ (/>                  2 S'                                                                                                                                                                                                                   ~o -a X                 _c       re             o
                                                      re c                                                                                                                                                                                                                   _re £to re              Iz       re
               C
                       w w c E
                     5 re re .= iZ                    3 re
                                                      _u Q-                 to
                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                  E          If       5       8
                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                                             re
                                                                                                                                                                                                                                                                                                                             re
               o     •Safi'S                                              “O                                                                                                                                                                                                                         2        a
               ♦3                                      S 3                 o                                                                                                                                                                                                  E “O T5         c 4->
                                                                                                                                                                                                                                                                                                 re                 3       T3
               ra                                      u o                _c                                                                                                                                                                                                  ^ re C         .=       8       £     re       re
               o     3 re
                     = w .5 a
                            E Q)                       v) O                                                                                                                                                                                                                   E re =5            </)
                                                       re                   re                                                                                                                                                                                                CD o .         re -h
                                                                                                                                                                                                                                                                                             u.   3
                     >“025                            * o C                                                                                                                                                                                                                  "a o re          re o 2 o
                                                                            £
                                                      o c                   o                                                                                                                                                                                                ■2,
                                                                                                                                                                                                                                                                              . a—            3 re         u
                     "l“|l                            00
                                                          re               c                                                                                                                                                                                                  §2 >
                                                                                                                                                                                                                                                                                       re     o JZ w a) “O    re             o
                                                                                                                                                                                                                                                                                                                             u
                Q)                                    12                                                                                                                                                                                                                                      >, +*           re            C*-
               &                                      ^ j-M=                5                                                                                                                                                                                                         T>     s- c t H“ TJ                    tf)
                                                                            o                                                                                                                                                                                                          re         re
                re
                     5 2> c 3 w>
                                                      ^ o
                                                      o ^                 “5                                                                                                                                                                                                  re •£ CO        c JZ re ^ re                   >
                                                                                                                                                                                                                                                                                                                             re
                >                                                         M—                                                                                                                                                                                                 mZ *r; "re       0 ^ Q. re CD
                                                      o ©                                                                                                                                                                                                                                                                   TJ
                re
               Q.    !fs>§                            5-g                  re
                                                                          JZ
                                                                                                                                                                                                                                                                              re > a
                                                                                                                                                                                                                                                                             "O re Q.
                                                                                                                                                                                                                                                                                             •43       2
                                                                                                                                                                                                                                                                                              re _re O..S -43
                                                                                                                                                                                                                                                                                                              _ .
                                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                                                                             •-P TJ         m
                                                                                                                                                                                                                                                                                                                            00
               od     • S'Q)                                               ■H*                                                                                                                                                                                                o 3 re          E co re o re    o. re
                0)                                     o -t;              M-                                                                                                                                                                                                  c re re         O       _c +-*      2r»
                     S     a.E ^        00            +-> 3                 O                                                                                                                                                                                                “0 > ^          h- re            3 |
               3                        o              c M-
                                                          re                >,                                                                                                                                                                                                C "O -h          c 3 T* TJ                    JZ
               Q     •o s
                        E •*
                          aS*1-         o              hr
                                                       3  ©                 c                                                                                                                                                                                                                                               4-'
               0)            re ©       o                                  re                                                                                                                                                                                                 re re c         re >re O £ I! o
               o>     "era >,-a                                                                                                                                                                                                                                              "O        re             __*• 3  re u
      z        re                       o                                 JD                                                                                                                                                                                                  re re JZ        O >> — cr TJ                  £
                     i5S!ii§            00             re •-                                                                                                                                                                                                                  io hr                   ^ 2 io                 O
               O)                                                                                                                                                                                                                                                             re Q-          1%




                                                                                    as their principal residence.
                                                       re >%              -o                                                                                                                                                                                                  re a +-* re                                    re
                                         c            JZ                   re                                                                                                                                                                                                                         .£ re c C              re
      Q        o                         re                re             _>                                                                                                                                                                                                  re re re        e o       t )z O re            u
      O        S     O C^      ©         o                 L)              o                                                                                                                                                                                                  u.  re reV-             TJ m u u              J2
                                        _i            •“ C            .    <A                                                                                                                                                                                                 re JZ           ^ 0. ’re P      o _3>          (fl
      O                ■O CTre
                          c _ S-         a>            re -c        re     re                                                                                                                                                                                                _Q M-+-> CD          re a 5 +j +j
                                         U)            rj) u        o                                                                                                                                                                                                             O to        t3 JZ          TJ v           !E
                       fliS.Q.                         re re        c      re                                                                                                                                                                                                                                               4-»




                                                                                                                                                                            or certified funds.
                                         re            ‘u                                                                                                                                                                                                                              +-*     re +->
                                                                                                                                                                                                                                                                                                  ^     o     re re
                                                                                                                                                                                                                                                                                                              re                   o
o                                        O)            U) -w
                                                           </>
                                                                    re
                                                                   ~u
                                                                          _Q                                                                                                                                                                                                     aa JO        4->
                                                                                                                                                                                                                                                                                               c re           S  3           re    to
CN.   X Li              > <j>c sQ.i_S   ■tr                                                                                                                                                                                                                                   re LO re                  c     TJ                   w
                                                                    (A     </>                                                                                                                                                                                                                          to   _re             3
O
CM
                        c                o                          re     3                                                                                                                                                                                                  CD O TJ
                                                                                                                                                                                                                                                                              «3             8         +J
                                                                                                                                                                                                                                                                                                              § re
                                                                                                                                                                                                                                                                                                              (O             o     o
                                                                                                                                                                                                                                                                                                                                   c
      QS               ■"* u 0)0)
                        >3
                                                       E    -&
                                                              c            E                                                                                                                                                                                                  CD +J
                                                                                                                                                                                                                                                                                  to re      <B g                   re             to
                                                       re           re                                                                                                                                                                                                            re -C      !8.1                   Q- re
      < 1-
                        3 fl> © ©       12a>
                                         re
                                                       V)
                                                       L_
                                                       re
                                                              o
                                                              £
                                                                    a
                                                                    u
                                                                           3
                                                                          45
                                                                                                                                                                                                                                                                              t _re
                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                              E 4-* c
                                                                                                                                                                                                                                                                                       +-*
                                                                                                                                                                                                                                                                                      H—        “re
                                                                                                                                                                                                                                                                                                       "re
                                                                                                                                                                                                                                                                                                                    2 E
                                                                                                                                                                                                                                                                                                                                   ts
 fO                     o ^ a>r,         >      o      >     -M     C      re                                                                                                                                                                                                     re         a. _o     ^ <d         re TJ   £
      LLI 1:            > s **1          re    CQ      re     c    •::                                                                                                                                                                                                        re L re _re                                          W




                                                                                                                                                                               B. T he
                                                                                                                                                                                                                                                                                                                   £ §
 rj
 u    & C
      < (.              goo©
                                        or      s*_
                                                re
                                                       L.
                                                       re
                                                              re
                                                              L.    cl
                                                                    re
                                                                          ~o                                                                                                                                                                                                 -C O > re
                                                                                                                                                                                                                                                                             f— H— re CO
                                                                                                                                                                                                                                                                                             A         £*
                                                                                                                                                                                                                                                                                                       hjz T>      > CD
                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             >
                                                                                                                                                                                                                                                                                                                                   W
                                                                                                                                                                                                                                                                                                                                   co
 0)                     a>c S           ili     re    _c                  lc
                                                                                                                                                                                                                                                                                                                   ui
                                                                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                                   &0
Li_                                            Q                          I-                                                                                                                                                                                                 o                         Q
                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                        sooi3iyyooe909K>e.
                                                                                          01 c               TO          CD                                                        TO
                                                                                                                                                                                               W e re a liz e th e s e a re v e ry d ifficu lt tim e s a n d a re w illing to w o rk w ith y o u , b u t it is

                                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                               essen tial th a t you c o n ta c t us im m ed iately to discuss th e se im p o rta n t m atters. Y ou m ay
                                                                                        ~o
                                                                                          TO O > TO                      C          ^ ti
                                                                                                                                                    TO JZ
                                                                                                                                                   .52 5=
                                                                                                                                                                          to 2 c:
                                                                                                                                                                         on o ro _C
                                                                                                                                                                                  +-■          re a c h o u r R ev erse M o rtg a g e S ervicing D e p a rtm e n t a t (866) 2 7 8 -2 0 0 8 from 8 :0 0 am -                 c
                                                                                          TO ‘oi
                                                                                          (j  c 3 TO                    TJ          tj 0)     TO 2 •-
                                                                                                                                                            TO .M            C o
                                                                                                                                                                          TO TO — c
                                                                                                                                                                                                                                                                                                                            ’o
                                                                                          rj TO o JZ                                                        |S                                                                                                                                                               >          "O
                                                                                          k_ V ^ -H                      o                     c Q..<2 1 E                c ^ o                                                                                                                                                          TO
                                                                                          CL TO ■M c                     c                                                        in                                                                                                                                         TO          (A
                                                                                                    TO 0                            O -1       TO TO >                            c                                                                                                                                         CO           3
                                                                                          TO  c   JZ                                u o       ”S ™ o 8-g                             o
                                                                                                                                                                                                                                                                                                                                         TO
                                                                                          C" TO
                                                                                         -M         4->    TJ            Q)"        O          ° 3 ^                            o ^ -M                                                                                                                                       TO         J3
                                                                                                                                                                                       TO                                                                                                                                    CD




                                                                                                                                                                                               6 :0 0 p m EST M onday th ro u g h T h u rsd ay an d 8:00am -5:00pm EST on Friday.
                                                                                          TO C 4-i  TO +-■  TO                                <D ° C £ (A                          in g>
                                                                                          in  to o in
                                                                                                                        ~o          i|               W TO                66^ 3                                                                                                                                               TO
                                                                                                                                                                                                                                                                                                                             O)
                                                                                          3 "-t-1   c                                         S E p M— k-                  X TO £ 5                                                                                                                                                     £
                                                                                        T5 _Q                            0)                   ■s s ^   a                               o                                                                                                                                                -o
                                                                                          C O TO     in +-»  c          "c          S>        5 * .E « s-                       W1 ^ TO
                                                                                                                                                                         ^ >< ® u
                                                                                                                                                                                                                                                                                                                            0           TO
                                                                                          TO O TO                                                     (A                                                                                                                                                                    2           C
p ro c e e d im m ed iately w ith fo re c lo su re an d s a le o f th e p ro p erty .




                                                                                                             TO          O          ro .E                                  ro ro3 c
                                                                                          TO +-' TO V.i-                 E                     <d g a C =
                                                                                                                                                                           c -H (0 V-  TO                                                                                                                                   TO          re
                                                                                          £ in Q- U          3                                .b ° Q- 2 «
                                                                                                                                                            Q. _                                                                                                                                                            01          XI
                                                                                          o c o
                                                                                                                        —   TJ
                                                                                                                         TO TO
                                                                                                                                               3 <D TO
                                                                                                                                               CT ^ c       8 TO
                                                                                                                                                                           01 ^ TO 3
                                                                                                                                                                         “O to a. o)
                                                                                                                                                                                                                                                                                                                             l.
                                                                                                                                                                                                                                                                                                                             TO         o
                                                                                             '■p W   finmm in                3      c >»                    TO £
                                                                                                                                                                           c          .E                                                                                                                                     >          £
                                                                                          TO a 0                         >.         <l> _Q     Q> O TO                                                                                                                                                                       TO
                                                                                                             TO          TO C                               C *-           3 Q-“D "O                                                                                                                                                    o
                                                                                         4-J O '4-' £                    at  c                W o-®         5 TO
                                                                                                                                                                         _TO a  2 c c                                                                                                                                       CL
                                                                                                                                                                                                                                                                                                                                        TO
                                                                                        —           CL O                __ O                  o re 3        O o                    ^ TO
                                                                                          TO "to O JZ
                                                                                          01                            73 0
                                                                                                                        4-' in                ^ w-g                      -Q «_ TO X
                                                                                                                                                                           TO O 3 ro
                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                                        £
                                                                                                                                                                                                                                                                                                                                        u
                                                                                                    TO TO                                                   3
                                                                                          O '+c-> TO  in JZ              in TJ                Q> .E           TO
                                                                                                                                                            o (A           TO^^ +-*                                                                                                                                                     O




                                                                                                                                                                                                                                                                                                                                              th a t p u rp o se.
                                                                                              TO JZ 4-*                  c 01                 T3 > O          TO                >v     TO
                                                                                                                                                                                TO TO i_
                                                                                                                                                                                                                                                                                                                             O 4-J
                                                                                                                                                                                                                                                                                                                             TO SZ
                                                                                         £ 4-»O •<-» TO
                                                                                                            4—1          TO 01
                                                                                                                         U TO                 3    TO «                         W -C +-«
                                                                                                                                                                                a.     3                                                                                                                                     4-J 3       >
                                                                                          TO a 01     01 JZ 4-J              O                0)0 0
                                                                                                                                              _ TO ^ ™ E                 "O                                                                                                                                                   C O        £
                                                                                          Q. TO 3            r“          3 O                  Q l. ^ TO                    TO Q o                                                                                                                                             O £        re
                                                                                          o           <J O               O u.                                   .        JZ +- *-> >,                                                                                                                                         O TO
                                                                                          u.  TO      01                 >> CL                =) TO Q- (A
                                                                                                                                                       T3 TO               TO "cT TO C                                                                                                                                +->     TO it
                                                                                                                                                                                                                                                                                                                                        ■o
                                                                                          a   TO  T5       t                 TO               X ^ £ TO TO <A               a)-o ^ TO                                                                                                                                  c       in O       £
                                                                                          TO TO O 4-J        TO          in u.3                ^ > TO                                                                                                                                                                 TO      TO >,      re
                                                                                          r~                 C           c 01                 TO TO ti              5                  o                                                                                                                              £     _TO TO      +*>
                                                                                             _C -M TO                    O) O       T3 (T3                                H)<         ■+-                                                                                                                                               n
                                                                                         4-J          0J £                          J2 U.      S   E «              Q.    E 4-> _Q                                                                                                                                          CL CL        TO
                                                                                          TO                             TO U                  O   3 O              a      2 TO TO CD                                                                                                                                 TO          TO    ■o
                                                                                              TO  •   — 3               J3 TO       •io 3                           re     £ co — •E “d                                                                                                                               CL          4-J
                                                                                              CD ^ O                                          -C   O ,M                                >> i-                                                                                                                          TO          TO
                                                                                                                                                                                                                                                                                                                              TO i_      re
                                                                                          TO TO       O O                c O         a> >*     °   >- 2                                TO TO                                                                                                                          Q       L. 3
                                                                                          £ CD L_ TJ                     O M—             c                                £ 8 ^ a ^                                                                                                                                          3 U        o
                                                                                          o t         3 TO              *4^ TO       01 • —    5
                                                                                                                                               O   >• TO
                                                                                                                                                      «                    TO •£TO to o £                                                                                                                             CD      CD U       TO
                                                                                              O O TJ                     O JZ        c >-                                  >                                                                                                                                          C     M- TO
                                                                                         +->                             TO 4-J      o o              5                    2 TO 2 CD                                                                                                                                  ‘g          c      O
                                                                                          CD £ •M     u ’>                   TO
                                                                                                                             >
                                                                                                                         TO TO                                                        _TO £                                                                                                                            >    tt TO        O
                                                                                          C TO TO            O                                 TO Q.
                                                                                                                                              x:  o c                      TO CL q                                                                                                                                            O c
                                                                                                    4-<                                                                  _c X -V tE o                                                                                                                                  TO
                                                                                          u. in c CL
                                                                                         4-<
                                                                                                                         3 JZ
                                                                                                                         in                                                    LU      in Q.                                                                                                                          CO      >% to
                                                                                                                                                                                                                                                                                                                              TO ‘4-J
                                                                                              TO 0 O                     O TJ                  c Q- £                           TO                                                                                                                                     TO                a
                                                                                          >, > 0 4—*                         C                .2 <D 8                                                                                                                                                                  CD
                                                                                                                                                                                                                                                                                                                              a_o
                                                                                                                                                                                                                                                                                                                                        E
                                                                                          TO TO
                                                                                              u. TO TO                   O TO
                                                                                                                         TO                   -K £ °                       TO £        S-^S                                                                                                                            TO     TO O      TO
                                                                                          > TO in _Q              •M         in                Q.    (1)                 JZ TO                                                                                                                                        CD           O    S2
                                                                                                      TO                 0   TO                O C £                                   2 E                                                                                                                            t      4-J 4-J
                                                                                         tj JZ        TO TO        0)   M-                                                                                                                                                                                                    0 4-J      re
                                                                                          TO +-' Q_ TO             u.                          k_ o ^
                                                                                                                                               TO — c                     +TOj 5
                                                                                                                                                                               —1 U O  TO 2                                                                                                                           O       c c        £
                                                                                          TO it            JO            TO    in             > TO •—                      O u. C _                                                                                                                                           in
                                                                                                                                                                                                                                                                                                                                   TO    re
                                                                                          u.  O              O    £     JZ     >,                                                         >.                                                                                                                          TO           £
                                                                                          TO >,       TO 4-J            4-*    TO             TO (/) s_                                                                                                                                                          TO    in               £
                                                                                          3 ro £ -0               <D     TO    C                 TO O                      8 TO TO                                                                                                                                           in
                                                                                                                               v_              o £ -o                                                                                                                                                                             TO    .52




                                                                                                                                                                                                                                                                                                                            Thi
                                                                                          o   a                   <TJ    O                                                 TO "O v>                                                                                                                                    TO
                                                                                                  ' +  -■ TO             C     O              '£ O- C                                                                                                                                                                  >          a     !£
                                                                                        ■H- -MO M-           TO   (/)          t              > Q. TO                    _2 ’</> 2 go                                                                                                                             c    TO         TO
                                                                                                                                                                                                                                                                                                                                        H
                                                                                                      O C         CD    O      TO             > TO >                     CL < ^ > CL                                                                                                                             In   or    4<    a
                                                                                                                                                                                                                                      erKraitrqMri
                                                *o


                                                                                                                       By co m p letin g th is form and sig n in g b elo w , you are n ot ob ligatin g y o u r se lf to
                         t *5         .         C                                                          5
                         0) ^        D          TO                                      0 CO    0 00      _p
                         0. c        o           u                           co
                         O                      O
                                                                       0     0          O°
                                                                                        2o      o°
                                                                                                2 o        0
                                                                      JZ     _c                           _Q
                            0)       ^                  13
                                                        0
                                                                       +-1              E cn    Ecn
                         Q- =>       o          0       “O        0>4-        03        c 00    c co      13
                         0 “o        ^                  0           E 2     .E CO                   r^.      0
                         _C 0 CO                "O      0
                                                                  ‘4-> O     0 CO        cRi C 04            C
                         +-     (J   c           0                           c 0         0^ o _              03                                                                                                           0     0
                                                        c         ^ a        0 O                           'co C                                                                                                          4-J   4-J
                                                £




                                                                                                                       take th e a ctio n s ab ove. T his form sim p ly d ocu m en ts your intentions.
                         a) ^ .2                                                        '43 D £ O
                                                 u      c         lo\ c O                0.0     0.0            O                                                                                                         0      0
                         C J2 co
                                                 0      o                   ta           0 cp o co           S ’■M                                                                                                        Q     D
              Q          ? -D <u
                                ro c
                                                tJ      v                 | 0 c          CO +j CO 4_l        0 a
              O                                  0      0
                                                        +-*                             *F <D 1c 0
                                                                                                           £ o
                         fD     m                                   ° on _C •“                                   CO
              O 10       O)^
                         0 -M
                                                0       c
                                                        0           >,-M U -M CO         ■H -H
                                                                                         CO t* co.v>         !*
                                                £                   Q-.E >>
              O o
                         *" 0                           £           o ir _Q 'ou
                                                                             O c
                                                                                         CO
                                                                                         3 0
                                                                                                 CO
                                                                                                 3 ,5       4-J 03
              ct:
                o        CO                             3         u a0                   O O     o U         TO C
              LU         c Q_                   O       u         0 LO       ^-S         CO   0 co <d
              I     LU   O                      0       o                               13 a •o a
                         -4—'   0                       D                     0 0             CO  _ co
              ui
                          c
                                CO 0            45 oi                        12 1*       O
                                                                                                             0 0
              O          0
                                     c
                                                T3 <N   c                                     0 2 T   o      3 0
                                     o                  o         it?£                       £ = _c          io 0
                         4-*
                         c      0    V          0 o                          O 3
                                                                                         0       0   4-4         0
              ^ o        — JC        13
                                                £j
                                                ♦        0        CL^        o a-
                                                                             o- 0        U       u i         0                                                                                                            0     0
              < Qi                                 r-    E                                       0_              TO                                                                                                       E     E
                                     U                                       0            0                  0
              LU <       3
                         O »-
                                O
                                     0          E xt     L.
                                                                  0 0_^      £ c          co
                                                                                          0 TO
                                                                                                 W •-
                                                                                                 TO  2
                                                                                                             <0 3
                                                                                                             TO
                                                                                                             .. O
                                                                                                                                                                                                                          0
                                                                                                                                                                                                                          Z
                                                                                                                                                                                                                                0
              ck:X                              o       »2        _0         m     ®      0 0
                    cn          O    03
                                                   <o    C                         0                  0    _0 >N
                                                                                                                                                                                                                          13    u
              <                  c                                Q_ 0«      Q_ _Q      0-13 CLU            Q_^
                          C g
                          0 c c
                                                U) <o                                                                                                                                                                     0
                                                                                                                                                                                                                          4-J
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                4-J
                    LU           0              > 00                                                             C                                                                                                        c      C
              oS
                                                5  o                                                             o                                                                                                        v-    ‘i_
                                 4-J
                          3 -S“ _Q              c3                                      _0            0                                                                                                                   Q_    Q_
    0)          “0        U 0 O                                                          TO           c          2
              > (T3       O _C                  o .t;                                    0                       3
              § °        T3 •*-J CO             ^ x                          03                  “I              0
              Q or              “O                                           C           r                       O
                                 V-             ■E4S                         o           o       4- <d
            O 0)         ^ co 0                 £ L.              0
                                                                                        £                    O) o
                                                                  a.         c                   TO -E
                                                                                                    4->      C 0
            O ■M          § O                   ■1 °              o          TO          0
                                O
                          O *-> +J              > 0                          c           TO                 II
               §
               i_
                                           c
                                                E §           0              £
               ro         0 “D __ 0                           0   0                      O?
                                 s 0       O                                             C       c-g         0 £
            < _QJ                                        E ‘-S £             O)
                                                                                                             0*p
         ro Z u                            0)   o 0      og 4-»              E          £
                         E
                         U.
                                S
                                »—        _c                     O)                      0       0£          0  ^
                                                0 W                                      0                  £
              o          O       -j U           £ 0      c w C               TO          3       3          4-* T3
                                                                                                                 0
         SO
                         ^       o CO
                                                ^ 0     SIS ’£               is          CT      rr 0       4^ 0
         3:   cq
         o . . coco      <D      >, —      CO   0 -a     C£ 0                                    S ■o        TO o
         00 (D CD                          0
                                                        “   <4-<
                                                                             r- ®        U i- 0 £                O
                                                                                                            4-* i_
                 i—                        CO                    C           O |                 C 0
              E •u        0      .                       ® o o                           O 0 o-o            1*^>>
          0)              N 0              O             C£                              ■o a
                                                Ei                                               _ <D .
         _Q Z 13         — >              •w             o a T3                               o  3-°     S   S> ct!
                                                                                                             3 0 0
          E     <        •p o              £    o -
                                                o o     £ o C    0           0 0
                                                                                         c u
                                                                                         0 a                 CT C a                                                                                                        0    0
          D CD            3 -Q                          .9-^                 ♦;£                             0 E o
         z                0                     0
                                                         b S
                                                                             _C 4->           0  £00
          c 2 a           co "O .=         CO   W —                                a         £
                                                                                             +■>      Q-£                                                                                                                  0     0
o                         <D 0             0    0 =      0£                        0                                                                                                                                       C     c
          (0              0 -M co          u    0 0     ^6                         0       C
                                                                                                      O *~
                                                                                                      u.         0 0                                                                                                       O)    03
          o o 2          51 ^ u            *                                               o          ao        •0£
             co a.              4-<        C    o. E                               J*                                                                                                                                     in    In
o
3*
v> jr
                                                                                                    2 i*?                                        En
                                                                                                                                                 <p «
                                                                                                    slilll                                       0~
O CL                                                                                                                                             3
                                                                                                  -m S « q g. «                                  1
                                                                                                   o   >, 3 « 2
                                                                                                   g-sfl
                                                                                                  .S S 3   .2 M       >2 ■a




             H ow Does A Servicem em ber or D epe ndent R equest R elief Under the SCRA
                                                                                             :H
                                                                                                                      l.i
° c 0
III
«    c w
a ro <l> 3
ai o c o
O.S 5.1
 , v> o
                                                                                                                              I       /•“'N W5
     X Si                                                                                                                         <8 o
*3       a
                                                                                                                                      '8
                                                                                          £ y &p,
£
IS
0 M
w o                                                                                                                               W        -d
!i                                                                                                                ]           l|I |
E o
1 S                                                                                                               £
                                                                                                                  c
4> ‘'5                                                                                                            C
Is
 4) O
(/) <
                                                                                                     servicer you may contact the New York State Department of Financial Services Consumer Assistance Unit at (800)




                                                                             bo
                                                                        to   C
                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                        Securities D epartm ent via the Departm ent's website (http://www.securities.arkansas.gov/ ) or toll-free a t (800)




                                                                                                                                                                                                                                                                                                                                                                                 QJ
                                                                                                     Your servicer is either a registered servicer or exem pt servicer registered with the Superintendent of th e New




                        c                                          3
                        o                                         E E -O                                                                                                                                                                                                                                                                                                         E
                                                                                                     York State Departm ent of Financial Services. For further information or to make a complaint regarding your




                                                                       j_ c                                                                                                                                                                                                                                                                                                      t:
                                                                                                                                                                                                                        Your servicer is licensed in Arkansas and complaints about your servicer may be submitted to the Arkansas




                        3
                        CO                c                        3 S o
                                                                                                                                                                                                                                                                                                                                                                CO                ro
                                          n?                       o                                                                                                                                                                                                                                                                                                              3
                        E
                              CO                                   >- QJ '3                                                                                                                                                                                                                                                                                    _QJ
                                          >                 O       . Jt! co
                                                                                                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                                                  QJ
                          o c             J3                                                                                                                                                                                                                                                                                                                                     Q
                        C4— *                                                                                                                                                                                                                                                                                                                                                    ;=
                        .E _>■            T5                      .2  -c
                                                                  ■M .l— £              u. -q
                                                                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                                                                               h-                 ro
                                           QJ                                                                                                                                                                                                                                                                                                                                     3
                              4-»         4->                      CO
                                                                                                                                                                                                                                                                                                                                                                d
                          >- c
                          c QJ c
                                           c                       £ Oco .S                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                  ro
                          CO V-     o
                               i_ ‘+-1
                                           QJ
                                           LO                      o r-'
                                                                          QJ
                                                                                                                                                                                                                                                                                                                                                               ‘•P
                                                                                                                                                                                                                                                                                                                                                                                 X
                                           QJ                     tt= co                                                                                                                                                                                                                                                                                       _ro                QJ
                        T3     3           i_                                                                                                                                                                                                                                                                                                                                    3
                          C    U _u                         QJ                                                                                                                                                                                                                                                                                                  3                4-4
                          CO QJ 'c
                                           CL                     i_    to                                                                                                                                                                                                                                                                                      DO                      >
                        4-> k_
                                          QJ                      O CO                                                                                                                                                                                                                                                                                          QJ                o
                                                                                                                                                                                                                                                                                                                                                                                 4-4
                                                                                                                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                        op
                        3      CO   3     QJ                o     H—
                                                                  4_J
                                                                        x
                                                                        QJ
                                                                                                                                                                                                                                                                                                                                                               az
                                                                                                                                                                                                                                                                                                                                                                                 3
                          QJ   3
                                   E      i_                tuO    ^    ^ -o                                                                                                                                                                                                                                                                                                      QJ
                                                                                                                                                                                                                                                                                                                                                                                  4->   'ro
                        3                 CO                c                                                                                                                                                                                                                                                                                                                           3
                               o
                          CO > o
                                    £     3
                                                                3 c
                                                            'u cr  ^
                                                                                                                                                                                                                                                                                                                                                               'o
                                                                                                                                                                                                                                                                                                                                                                c
                                                                                                                                                                                                                                                                                                                                                                                 4-»
                                                                                                                                                                                                                                                                                                                                                                                  E     ro
                         ■M *4—    o      O                 ■>  QJ to co
                                                                      .                                                                                                                                                                                                                                                                                         ro                      sz
                          u •—                                                                                                                                                                                                                                                                                                                                  c                3
                        _QJ DO       to >                    Q) ^ 3 QJ                                                                                                                                                                                                                                                                                         Li_                3     CO
                                                                                                                                                                                                                                                                                                                                                                                        u
                                                             to co < "QJ
                        ~6 C 4—<
                                    lc c+-                   QJ
                                                                                                                                                                                                                                                                                                                                                               4-
                                                                                                                                                                                                                                                                                                                                                                                  l/l
                                                                                                                                                                                                                                                                                                                                                                                  QJ
                                                                                                                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                        TJ
                                                                0     o                                                                                                                                                                                                                                                                                         o
                          <J 'o           4—*                                                                                                                                                                                                                                                                                                                                    3
IMPORTANT DISCLOSURES




                                          ja                +-i                                                                                                                                                                                                                                                                                                 c
                          o    DO
                         4—1 QJ 4—*
                                   u       QJ                ao   p too
                                                                      k_                                                                                                                                                                                                                                                                                        o                 >-
                                                                                                                                                                                                                                                                                                                                                                                  ro    3
                         4-1
                               v_
                                   CL     *o                 c £ 3 t_
                                                            b QJ < QJ
                                                                                                                                                                                                                                                                                                                                                               'co
                                                                                                                                                                                                                                                                                                                                                               '>
                                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                        T3
                          a. O 3
                             >4—          CO                 t.                                                                                                                                                                                                                                                                                                                    co
                          £
                                   i_
                                                             co ° & SI
                                                                      QJ                                                                                                                                                                                                                                                                                       5                  4-4
                          OJ 3
                               OJ
                                   C
                                           u                 w> QJ 3                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                                                                                                                                   c          ro
                         4-< 4-» ro       _0)                QJ (J to                                                                                                                                                                                                                                                                                          o                   ro         QJ
                         4-1                                       —         o
                          CO DO           "o                    ? 4                                                                                                                                                                                                                                                                                            DO                  a          3
                          c
                               c           tj
                                                                  c     S
                                                                             c                                                                                                                                                                                                                                                                                 QJ
                                                                                                                                                                                                                                                                                                                                                               k_     >            £          _ro
                          CO 3                                    CO
                                                                             o                                                                                                                                                                                                                                                                                 o      o
                                                                                                                                                                                                                                                                                                                                                                      DO         u
                                                                                                                                                                                                                                                                                                                                                                                   o          ’ro
                                                            QJ
                          V) C
                               <0
                                   <u
                                                            C     QJ
                                                                        C
                                                                        _
                                                                             Q.                                                                                                                                                                                                                                                                                QJ     d             3 >
                                                                                                                                                                                                                                                                                                                                                                                      ro
                              4-J                                                                                                                                                                                                                                                                                                                                                __CO
                                          D.    t
                        .2 l/l                              CO    1 «                                                                                                                                                                                                                                                                                                            ro X QJ



                                                                                                     If your property is located in the State of New York:
                                                                                                                                                                                                                                                                                                                                                                                      i_
                        1c                E     o           <*-                                                                                                                                                                                                                                                                                                                       ro




                                                                                                                                                                                                                        If your property is located in the State of Arkansas:
                             3    -C
                        1- 4-'      cj    QJ    ±j            o o o QJ                                                                                                                                                                                                                                                                                    .. -q £                       _3
                               3    tn                            E O -a
                                                              to Q.                                                                                                                                                                                                                                                                                       C -o        O                 _3
                         >J                                   3          T3                                                                                                                                                                                                                                                                               O QJ kj
                         o    4-4                                 O ^ c                                                                                                                                                                                                                                                                                                                 o _ro
                        4->
                         u
                               o    CD          3           jg* +J CO CO                                                                                                                                                                                                                                                                                  Si cc 3                       C Q.
                             z                  o            -t-J x: x
                         QJ         "O          >-            o io O QJ      tj"                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                               DO     J
                                                                                                                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                        X O£ ^
                        —     QJ    QJ                        c 'i “ 3                          QJ                                                                                                                                                                                                                                                                                            4>
                         o    in    >     b     o
                                                                                                                                                                                                                                                                                                                                                          o £ tJ           QJ     ^ §         CJ    C




                                                                                                     342-3736 or by visiting www.dfs.ny.gov .
                                          c     ^             o              E
                         u     O '(L)
                                                QJ
                                                                  2  6
                                                                                                                                                                                                                                                                                                                                                          0)   QJ -C                          ro 'ro
                               3 0        to    cj                >*: 3                                                                                                                                                                                                                                                                                                                       QJ    Q.
                        3      k_   01                      JZ            C                                                                                                                                                                                                                                                                               to
                        QJ     3                              no '±z to C                                                                                                                                                                                                                                                                                                         S, g 3 £
                        3      Q.         1 °                         to ro                                                                                                                                                                                                                                                                               ft                            O o
                        CO    4—’         CO    c
                                                            QJ    c £    _o
                                                                                                                                                                                                                                                                                                                                                          QJ
                                                                                                                                                                                                                                                                                                                                                          3    .2 O               W) CD 3 <jI
                         £    3
                               CO         >-    .2                (0 x»
                                                                  o -o    oT                                                                                                                                                                                                                                                                                   & ■$;              o O o 3 roi
                              4—1         c     ^      tt
                                                                                                                                                                                                                                                                                                                                                               QJ CTl
                                                                                                                                                                                                                                                                                                                                                               in 00                       QJ
                         o     k_   o     °      S     QJ QJ ’5 ao
                                                                  «     CO
                                                                             E                                                                                                                                                                                                                                                                                                    E ^ sz
                        <4-    o
                                    ClO   to    -T-J   3      ___ c CO
                                                                                                                                                                                                                                                                                                                                                               c           T3
                                                                                                                                                                                                                                                                                                                                                                            QJ T3
                                                                                                                                                                                                                                                                                                                                                                                        DO \
                                                                                                                                                                                                                                                                                                                                                                                     ro £ 3
                         in 4—            QJ    ,2     Oi E         c                                                                                                                                                                                                                                                                                          CO l">
                                                                                                                                                                                                                                                                                                                                                                           ♦-> QJ
                        •—    3     c     10     >     0) o         to
                                                          4—< w j -\_
                                                                                                                                                                                                                                                                                                                                                               o rv         CO    in co 3
                         C    QJ          o      o     a:                                                                                                                                                                                                                                                                                                      QJ
                                                                                                                                                                                                                                                                                                                                                                  co        u                 ro >
                         o    i/i
                                          £-     ^
                                                          to
                                                           3        QJ                                                                                                                                                                                                                                                                                         00          _o
                              r>    QJ                 -o
                                                       c      ’■B o          E                                                                                                                                                                                                                                                                                    co'                         £ .§>
                                                                                                                                                                                                                                                                                                                                                               DO co
                        4-»                                 U                                                                                                                                                                                                                                                                                                  CO
                         CO         (J                                                                                                                                                                                                                                                                                                                                     .2
                         o    3
                               QJ
                                    O     Q.
                                          J-L    ^
                                                </)    ro   to
                                                            QJ    co         o
                                                                                                                                                                                                                                                                                                                                                               t co        >
                        'c    __     Q. "cO
                                                            >     ao
                                                                  QJ
                                                                             to
                                                                             3                                                                                                                                                                                                                                                                                  o          t                  S |
                         D                                  'ao              CJ
                                                                                       £ i                                                                                                                                                                                                                                                                      £          QJ                 .2 %
                         E    3      >•
                                     O    o '5-        LU   5     C           QJ                                                                                                                                                                                                                                                                                           Oj                  o 3
                                                                                                                                                                                                                                                                                                                                                                                              fi
                                    +-•                           o          -C T3     Z <                                                                                                                                                                                                                                                                                 O                  3




                                                                                                                                                                                                                                                                                                                                              981-4429.
                              3                             CO
                         E
                              0)
                                     CL   c ^                     3              Q)                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                                                                                                  5!     |
                         o           3                            (0          QJ 4-1                                                                                                                                                                                                                                                                            c
                               c     i_ §       £                                 to                                                                                                                                                                                                                                                                            QJ
                         u
                               CO   J.C                            E
                                                                   L.
                                                                             •o
                                                                                                                                                                                                                                                                                                                                                               *o          3
                        .2    4->    c O         o                t2                                                                                                                                                                                                                                                                                           "i/l        O     3 LL         ■a 3
                        3     3      CO ^       t5                           P QJ
                                                                             k
                                                                               O-                                                                                                                                                                                                                                                                               QJ         >
                                                                                                                                                                                                                                                                                                                                                                           ^     O <4-         C 4—'
                        1-     O                 CO                c                                                                                                                                                                                                                                                                                           cn u        2=    >- o         ro 3
                                                                                                                                                                                              iNnpwv
             tn(M v)W   8     |
                                                                                                                                                                                            ,i
                                                                                                                                                                                               02 in inr
                                                                                                                                                                                                 8®ew
                        ?                                                                                                                                                                3W 'NOIONIWUW
                                                                             0        x= o              0           o
                        fss 6i gi                                            V)
                                                                             L.       I g               O                          C ^
                                                                                                                                   3 0                                                 oivd sovisod 'S'n
                                                                                                        C
                                                                             0                           0          >>             oO TO
                                                                             >                          ■Q
                                                                                      III                           u               o
                                                                             fi                          >          TO              TO a._
                                                                             0                           0          0                  2 5
                                                                                      °-oS                          C               0 a'g 0
                                                                             0                          T)                         SZ
                                                                             c        CM                 C          u.                 TO- R 3
                                                             C               0                           TO         £              c TO
                                                             (0              $                          -*-«                       o          TJ
                                                             o                                           C          TJ                 8 « ■g 0
                                                            -J               0        *                  0          TO              0
                                                                             L-
                                                                              1       T—    0                       SZ              3 c x: >
                                                            0                                           E           ZS             TJ TO I- o
                                                            CO               0         £>co «           0
                                                             (0               >       is? 8             OT           C              0 5       a.
                                                             O)               O                         L_                          O -TO
                                                                             -D                         o           0              C 4-   f-i 0
                                    o                       •c                0       £, O) ^           TJ          O              ™   §g
                                                                                                                                              >
                                    CM
                                    o                       o                0
                                                                                                        C
                                                                                                                    s:              TO        TO
                                                                                                         0                         XU o o SZ
                                    CM                                       JZ
                                                                                                  "O    .V           o                 o  o
                                                            0                         O feO        0      c         sz                 TO o
                                                                                                                                   TO TO      3
             £0                     CD                      S2                                     >    ‘-0
                                                                                                          =          $                        o
             0                      v-                                                                                              0         >.
                                                            0                </>       c     o     0                *->            xj 0 cn
             CO                     _>>                                      C        .2           o    o            c             — sz ^ 0
      0)     0t                     D                       S                5
                                                                                      •w
                                                                                       TO
                                                                                             0
                                                                                             o
                                                                                                   0
                                                                                                   i-    0
                                                                                                        sz
                                                                                                                     0                          o
             co                                             ct:              TJ                         >4—«         £             (f)          c
             CO                                                              O        i=
                                                                                      •=     m
                                                                                            i5     w
                                                                                                   TO                >.            ©■g          o
                                                              i              O                          O)           TO
             0)                                              c                         fr    TO    5    c            a                          0
         u ® *                                                               0        Z           _     '■5
                                                                                                                                   >, - X o
                                                                                                  sz                0                         c
UJ    _  E 8 0                                              I
                                                            ■D
                                                                             0
                                                                             x:       0     0 .2                    x:             0
                                                                                                                                      0 0 TO
u     Q                                                                               S to -g            o                            > CL TO
ij.                                                         O                         TO £ 5             c            c            0 CO Cl X
u.
            (0 <
                                                            o                c                                        3 e                 TO             E
0                                                           O                0             r-«          JsC           O c             c 4- CO            E
      <     ^ I                                                                                   co     o                         £ 0
                                                            u.               </>                         0           O 0           0      O C
                                                            0                0             cd           sz            O               0       C
      if)                                                                    Q.         §m               o            TO     TO
                                                                                                                                   X
                                                                                                                                   4—*X 4—1
                                                                                                                                          c ffl          0
                                                             w                                                                                           *2
                                                             o               0        0 TO oo            </>        •4O
                                                                                                                      -^     O     4—'
                                                                                                                                    TO0 3 vv             TO
                                                                                                        1c            C    Jt
                                                                                                                           '-t—’   X  TO O E             E
                                               a                                        0 o                                  O     4-4X   E   £
                                               a>                                     0                                    z        0 4—’ TO             0
                                               a            <
                                                            0
                                                                             T3
                                                                             0        CO it-
                                                                                      TO O               >,         TO              N c
                                                                                                                                      0
                                                                                                                                             ,0
                                                                                                                                            TO X
                                                                                                                                                         x;
                                                                                                                                                         *->
                                                o>          'lI              C        O) -               o.                 0       TO t    C •*-!
                                                c                                                        o                          0                    0
                                                             (TJ             ro       t c         c      o          B X             u. >»   E O
                                                                                                                                               4-        0
                                                o                            0        O                             0 4—              TO                 0
                                                                             i_                          TO            0            C Q-    0 4-'                                c
                                                £           XJ                        2 E         o                                         c c          TJ
                                                0)                           c            0       £     TJ          s 0             $ 0
                                                                                                                                                                                 $
                                               (/)
                                                             c               0                           0             0           T)       TO 0
                                                                                                                                                         TJ
                                                                                                                                                         TO                      TJ
                                                            CO               0        3 To        0      0                                                                       O
                                               a)                                     O                  O            c     5
                                                            c                A        >> tn       0                                 O
                                                                                                                      O     TO              CO >.                                O
                                               O)                       0                         sz     o
                                                                                                         O          U_V     3      0        c TO                                 0
                                               co                            V)       o                  c
                                                                        o    TO       - g         c                   TO    0              '0            3      .                0
                                               o>           ■O          c    sz                          0            O     W      0 __ XJ               £0                      'u.
                                               ■c            o CO       o                                           i.—
                                               o       00    o     CD
                                                                        o    0
                                                                              O 0
                                                                                      8 ^ (J            TJ
                                                                                                        C
                                                                                                                    •£ 0           *5 TJ yj li
                                                                                                                                   S§£
                                                                                                                                                                    3
                                                                                                                                                                    O
                                                                                                                                                                                 TO
                                                     o P    o o         >.            O x:TO sz
                                                                                              0                     If             TJ
                                                                                                                                                         |I         >»
                                                     o h-               ro   it       X                                                         c xu
                                               0
                                               </> ^ S°
                                                               . CD
                                                                        E    o t TO
                                                                                      a.
                                                                                      t-L
                                                                                      w      o           0
                                                                                                         V)
                                                                                                                                   C
                                                                                                                                   TO IS                            c
                                                                                                                                                                                 TJ
                                                                                                                                                                                 C
                                               u. ID h*     < 5               00 E    0           0     TO           3
                                                                                                                                                O TJ
                                                                                                                                                                    TO           TO
                                               0                                                        0 c                                          0
                                               > CO V                        sz                   sz                o                                    I          x:           C
                                               0             z o        E    L_ <I>
                                                                             H- co                      Q. 0
                                                                                                               E
                                                                                                                           Q.
                                                                                                                                         O _TO TO TO
                                                                                                                                                ^ 3
                                                                                                                                                               C
                                                                                                                                                               TO
                                                                                                                                                               O
                                                                                                                                                                    I-   TO
                                                                                                                                                                         O
                                                                                                                                                                                 TO
                                                                                                                                                                                 •c
                                               cn CD c                  o       TO          ti
                                                            co z        -C      O)                             >>
                                                                                                               TO          J2                 TO
                                                                                                                                         2 TO Q. TO                      !y      CD
                                          C                             5       t           o. o               a            0                                  C
                                               c            di                  o                                           0            TO O a> o             O)                b
                            o*
                            - H'
                                          13
                                          O                 or
                                                                        o
                                                                        H       E           B TO
                                                                                                               4—
                                                                                                               o            5            O e Q. 2              0         a. lu   O
DISTRICT COURT, DISTRICT TWELVE




                                                                                                                                                                                                                                                  CO
                                                                                                                                                NOTICE TO PARTIES: All parties who are represented by an attorney are subject to the




                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                         Q) ~o                 O O
                                                                                                                                                requirements of Electronic Service under Rule 5 of the Maine Rules of Civil Procedure.




                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                         £ o £ CO t            >. C ^ CO                O 0 -O 0
                                                                                                                                                                                                                                                                                          JZ C JZ
                                                                                                                                                                                                                                         o o o    ro            C   0
                                                                                                                                                                                                                                         >, S ■^8 o.            o   0 2 0               0 +J 0 ^
                                                                                                                                                                                                                                                                    *8   0    Q.             c £
                                                                                                                                                                                                                                                  i_           T3                       1=   0
                                                                                                                                                                                                                                                                         &.E
LOCATION: Farminqton, Maine




                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                    o 5 JZ               Q. Jr
                                                                                                                                                                                                                                                                                        ~o ©      8'S
                                                                                                                                                                                                                                                          O                                       2 E
                                   i                                                                                                                                                                                                                           © 0
                                                                                                                                                                                                                                                               0 0 c' -
                            • CM
                                  o                   o    o                                                                                                                                                                              c T23 c         0
                                                                                                                                                                                                                                                               2 t 0 0
                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                          o "O      ° co 0£
                            4                         Q    £                                                                                                                                                                             T3 CO
                                                                                                                                                                                                                                                               0 0 P ^                       E <5 .2
                                                                                                                                                                                                                                          CD u. QJ E
                                                                                                                                                                                                                                                          0    CL Q-
                                                      OC   LU                                                                                                                                                                                  13 £ 5 o        0 L. T- >                     3
                                  or                  <    (0                                                                                                                                                                             £ O                  CL 0                          o
                                                                                                                                                                                                                                                                                           >* "O P
                                                                                                                                                                                                                                          (/> > w Q> ID
                                                                                                                                                                                                                                          CD
                                  u                   CD   o                                                                                                                                                                                                        1 ^ e 0             m      S ^
                                                      LU                                                                                                                                                                                            0 CO 2
                                                      or                                                                                                                                                                                  0        -Q C 3      § g                      ■- ^
                                  o                   LU   o                                                                                                                                                                             -*-<       « C3)
                                                                                                                                                                                                                                                   5 (/> cr          ° 8 <6             € 0       0
                                                                                                                                                                                                                                                                                                  S o
                                                                                                                                                                                                                                                                                                      C
                                                      o                                                                                                                                                                                   W                    0 2 5 & 3                >.2
                                  i—
                                                           H                                                                                                                                                                                       -o S 2      0 c 53 Q. O)             c c gQ
                                                                                                                                                                                                                                                                                        0 o
                                  LU
                                                           O                                                                                                                                                                              E _co cd r 0         fS         0                       -0 0
                                  *
                                                           LU
                                                           _J                                                                                                                                                                            +-« 3         3 CO          ^
                                                                                                                                                                                                                                                                    ■Q E
                                                                                                                                                                                                                                                                       —                O
                                                                                                                                                                                                                                                                                        TJ        0   0
                                  O                        LU                                                                                                                                                                             CO O) O- g, 3        0 £     2 £
                                                                                                                                                                                                                                         J= (D fi o O                                   O 0 | 8
                                  o                                                                                                                                                                                                                       >»   £     m 0 3
                                                                                                                                                                                                                                                               c 0) 111
                                  Q                                                                                                                                                                                                       0 0 2 >                                       ^ 0 a. 0
                                                                                                                                                                                                                                          0 JZ•*-» 0 = 0  2       3 0 Q.                o © o jz
                                                                                                                                                                                                                                                                                            i— -•-<
                                                                                                                                                                                                                                                               CL
                                                                                                                                                                                                                                                               O cr 2
                                                                                                                                                                                                                                          CL        Q. 0 Q.                             2 t       CL _
                                                                                                                                                                                                                                          0 JZ co .2 0              2
                                                                                                                                                                                                                                                                     5 t;               c co      CL .E
                                                                                                                                                                                                                                          Q. O)3 CL C Q.       3
                                                                                                                                                                                                                                                                       _>
                                                                                                                                                                                                                                                                       q o>                  CL    0
                                                                                                                                                                                                                                          sT O = o             O    2         5 I       o      0 0
                                                                                                                                                                                                                                          0         0 ^ 0      >    0                   c 0l— -£Z  +-
                                                                                                                                                                                                                                                                                              ■*-< J=
                                                                                                                                                                                                                                          6         0 ©
                                                                                                                                                                                                                                                               0    3    a ro ^         o £

                                                                                   City of Austin, County of Travis, State
                                                                                                                                                                                                                                              3           0    JZ   O    0 0-“          "O o « D-
                                                                                                                                                                                                                                              O JZ 0 £
                                                                                                                                                                                                                                              >» -i—> 'O 0                    ©
                                                                         CO
                                                                     E                                                                                                                                                                   0       +-            0 ^                                © 0
                                           Z
                                                                C    CO O) o"
                                                                        .E o
                                                                                                                                                                                                                                         c
                                                                                                                                                                                                                                                  0 0
                                                                                                                                                                                                                                                  0 0 >>
                                                                                                                                                                                                                                                                2 2 0 0
                                                                                                                                                                                                                                                                £ © •c c^
                                                                                                                                                                                                                                                                                   ©
                                                                                                                                                                                                                                                                                   P
                                                                                                                                                                                                                                                                                        to 6S
                                                                      >
                                           S                          <o bQ                                                                                                                                                              0    ■£       0 JD       S- ^
                                                                                                                                                                                                                                                                © 0  O c           C      (0
                                                                                                                                                                                                                                                                                        .= 0 % 0
                                                                                                                                                                                                                                                  cr      0     0
                                           Q                         ^ CO                                                                                                                                                                0    0                                    c
                                       "O O                     's °  o    X                                                                                                                                                             £    0 0         2     o    8 §           o    ^    CL
                                        c
                                                (f)                  _</> o                                                                                                                                                              JS   CD          0     ^ O
                                                                                                                                                                                                                                                               ‘c                  0    Q. 0 0 O
                                        CO O
                                                LL
                                                                -= ^      £0
                                                                         CO
                                                                                                                                                                                                                                         -C   X) £ 0 0          o    £>:                O ©-      JZ +-
                                                LL
                                       Z CD
                                                                c    c
                                                                              o                                                                                                                                                                   0 w O                            1
                                           DC   I-              O
                                                                +=
                                                                     3
                                                                     O
                                                                         ■O
                                                                         c CL
                                                                                                                                                                                                                                         § 'i     O 0                ■8 ■§
                                                                                                                                                                                                                                                                © 1 ^ o            co
                                                                                                                                                                                                                                                                                        £ 2       € i
                                       5 LU                     2o                                                                                                                                                                            O ■©       0
                                                                                                                                                                                                                                                                     o o
STATE OF MAINE




                                                                                                                                                                                                                                         O 0 JZ  0       2     © 0                      O 0
                                       Q X
                                       O <0
                                                                O
                                                                Q. ^
                                                                      c       O                                                                                                                                                          ^3 0 O 0        O)    >> -      II        I    c ©       0 0
                                                                                                                                                                                                                                                                                                      "O




                                                                                                                             of T exas 78708,
                                                                %mm C     O) (/)                                                                                                                                                         0    O   0 8    0     C
                                                                                                                                                                                                                                                               0 0
                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                        © o       0   C
                                       O O                      8        'E 2                                                                                                                                                            S..a     0 0    O       = .2                             0 .©>
                                       CD 5                                                                                                                                                                                                                      t  S s t               o -o - 0
                                                                         .2 -o                                                                                                                                                                                 £ 0 0^3
                 ss
                                                                CO                                                                                                                                                                                0 £ — 0
                                                                                                                                                                                                                                                      0 w      o CL C s o               O C
                                           <                             £    CO                                                                                                                                                                                                        £ 0 0 0
                                                                                                                                                                                                                                                     >% 0           o P L)                        E £
                  Franklin,
                                           LU                            O    D)                                                                                                                                                         z 0
                                                                                                                                                                                                                                              O 0
                                                                                                                                                                                                                                                     0 O       0 ©     It =                        2 := -c.
                                       < C£                     -r   0) 0) .S                                                                                                                                                            h- ^ §» .© E 0        2
                                                                                                                                                                                                                                                               0 O ^
                                                                                                                                                                                                                                                                 £        0                       .±
                                                                                                                                                                                                                                                                                         o d) 3 0 D
                                                                                                                                                                                                                                                                                                      ~    •
                                                                —I   O                                                                                                                                                                         t-t = ^         ©    Q. §
                                                                                                                                                                                                                                                                 z Q.  § -D              >* o cr p o
                                       DC <                     LU   £ eg co                                                                                                                                                             9: o.
                                                                                                                                                                                                                                            ra QO
                                                                                                                                                                                                                                               5  0                       C
                                                                                                                                                                                                                                                                                        t*_ 0 2 0 0
                                       CQ                       O    O co E                                                                                                                                                              O        CL §,.E      Q-n 0 C 0
    to receive by email docum ents from other




                                                                                          have review ed and m eet all of th e following electronic delivery


                                                                                                                                                                  • I have th e ability to scan and create pd files of docum ents I am required to serv e on




                                                 9-
                                                '©                        ■o        TO
                                                 o                         C        £
                                                                          TO        0
                                                 2>                                 >s
                                                                 0
                                                                                                                                                                                                                                                                    S elf-R epresented Party (Signature)




                                                 o               0
                                                                          0        _Q
                                                            TO            0         0
                                                'c
                                                 o            E S     0
                                                                         JD         0
                                                        4_r 0 0           TO       t
                                                t)       § f          TO O)         TO
                                                 0)                   D) 0          Q.
                                                 0)      8 « C ■=         E
                                                         O -c c D> o 0
                                                                                    0
                                                 O)      TO g)
                                                                                   SZ
                                                                                   -t-*
                                                 c               .2          0      o
                                                                             8
                                                                                                                                                                  • m eet all other requirem ents for electronic receipt listed above;




                                                         0 o         0                                                                                                                                                                                                                                          0
                                                                 T>  TO
                                                                                    o
                                                                                   ■<-<                                                                                                                                                                                                                         0
                                                                 TO 0     Q_ 0                                                                                                                                                                                                                                   2
                                                                                    0
                                                                 0 -t—< 3          ■«—>
                                                                                    c                                                                                                                                                                                                                           "O
                                                              <2     TO >+- •4-1    0
                                                                                                                                                                                                                                                                                                                XJ
                                                <D       0 c B            O 3                                                                                                                                                                                                                              0    TO
                                     » -C                0 0
                                                         0 c o            0 O       £                                                                                                                                                                                                                      £
                                                                     0 +->                                                                                                                                                                                                                                      TO
                                                                                    3
                                                         o    =:          C D)      O                                                                                                                                                                                                                      TO
                                                         o D     0   D)             o                                                                                                                                                                                                                           E
                                                         TO o £ 2 0 3              -o
                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                                                                                0
                                                              O      o X  E 2
                                                OJ                  -t—<            0                                                                                                                                                                                                                           c
                                                         TO 0 E 0 o £               >                                                                                                                                                                                                                      Dl
                                                0)      ■a > 3            TO                                                                                                                                                                                                                                    Q_
                                                a>               cr      4=i c      0
                                                                 ,-i
                                                         0 *! 0           TO 3     ■a
                                                £        > ^             x: OO      o
            IN




                                                ■d      _C 0  £              O     •*->
                                                 c      _. 0              5 TO     Z
     to OPT




                                                 (0     ■Q 0              0 —      I—
                                                ■a       to ■§   TO _0 TO TO       Q_
                                                 <D              £ JD £ 0    £     o                                                                                                                                                                                                                                  £
                                                 0)
                                                         c 0
                                                         3 > 0 .2 0 0               o                                                                                                                                                                                                                                0<u
                                                                                                                                                                                                                                                                                                                      o
□ E lectronic R eceipt: ch o o se




                                                                                   ■*->
                                                ■>       o 0 C TO £                 0
                                                         o o     0 > a. >+-*                                                                                                                                                                                                                                         'c
                                                £        O 0 £ TO 0          c     0
                                                                                   O
                                                                                                                                                                                                                                                                                                                      o
                                                         TO               o                                                                                                                                                                                                                                          t>0)
                                                s                3 0 o
                                                                             £     O
                                                                 O TO TO           _c                                                                                                                                                                                                                                111
                                                cc      I! -aO x:            c     o                                                                                                                                                                                                                                  O)
                       I




                                                                    -•—>                                                                                                                                                                                                                                              c
                                                         0 ^ O) c
                                                                         c 'to
                                                                     3 3 £                                                                                                                                                                                                                                           (0
                                     •
                                                        -O « c O o       o o
                                                                                   0
                                                                                                                                                                                                                                                                                                                     o>
                                                                                                                                                                                                                                                                                                                     (U
                                                 a)      0 £ T3 O
                                                                         o                                                                                                                                                                                                                                           a:
                                                 w
                                                 co      0 "D _3 O TO 0            •>
                                                                                    ■■a
                                                                 O TO —




                                                                                                                                                                    other parties.
                                                 o       2 | C               X2     0




                                                                                                                        I
                                                                                                                                                                                                                                                                                                                     o
                                                 (0                  TO 'to TO     Q                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                                                                     0
                                                j= 0     <13 £ 0 £ E 0              o




                                                                                          case.
                                                                                                                                                               requirem ents:
                                                    c    0 0 0           0 X3                                                                                                                                                                                                                                        2
                                                    0        ■o 2 0 0 =             c                                                                                                                                                                                                                                a:
                                                                                                                                                                                                                                                                                                                     o
                                                         TO C ■O 'j0               £                                                                                                                                                                                                                                 u.
                                                    £        3 ■O     z x:
                                                 w 0             TO H H             o




                                                                                            in this
                                                 0                                 _0                                                                                                                                                                          ■b




                                                                                                                                                                                                   1
                                                    3                                                                                                                                                                                                          B
                                                t cr                               Hi
                                                 TO                                                                                                                                                                                                            TO
                                                 a. 0                              □                                                                                                                                                                           Q
